  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 1 of 59 PageID #:1597



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

LISA ALCORN, as Independent Administrator )
Of the Estate of TYLER LUMAR                   )
                                               )
Plaintiff                                      )
              v.                               )
                                               )
THE CITY OF CHICAGO, a Municipal               )
Corporation; OFFICER DANIEL                    )
WARREN (#17444), OFFICER CARLOS                )
VEGA (#17477), OFFICER CORRINA                 )         No. 17 CV 5859
ESTEBAN (#17617); COMMANDER JAMES )
JONES (#73), SERGEANT KEVIN GEYER              )
(#1679), SERGEANT ALAN LASCH (#1434), )
JONATHAN ERRUM (#117727), Individually )
and as employees and/or agents of the          )
CITY OF CHICAGO,                               )
                                               )
COOK COUNTY, OFFICER T. WLODARSKI, )
OFFICER CRAWFORD, OFFICER GARMON,)
OFFICER LEON, CORRECTIONAL                     )
LIEUTENANT CHAUNTE LATHAM, and                 )
LIEUTENANT ANGELA T. LEWIS,                    )
Individually and as employees and/or agents of )
the COOK COUNTY SHERIFF’S OFFICE, and )
COOK COUNTY SHERIFF THOMAS J. DART)

Defendants.

  PLAINTIFF’S CORRRECTED SECOND AMENDED COMPLAINT AT LAW AND
                          JURY DEMAND

      NOW COMES Plaintiff LISA ALCORN, as Independent Administrator of the Estate of

TYLER LUMAR, by her attorneys, O’CONNOR LAW GROUP, LLC, and for her First Amended

Complaint at Law against Defendants, THE CITY OF CHICAGO, a Municipal Corporation,

OFFICER DANIEL WARREN (#17444), OFFICER CARLOS VEGA (#17477), OFFICER

CORRINA ESTEBAN (#17617); COMMANDER JAMES JONES (#73), SERGEANT ALAN

LASCH (#1434), SERGEANT KEVIN GEYER (#1679), (#2167), JONATHAN ERRUM

                                           1
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 2 of 59 PageID #:1598



(#117727), Individually and as employees/agents of the CITY OF CHICAGO, COOK COUNTY,

OFFICER T. WLODARSKI, OFFICER CRAWFORD, OFFICER GARMON, OFFICER LEON,

CORRECTIONAL LIEUTENANT CHAUNTE LATHAM, and LIEUTENANT ANGELA T.

LEWIS, Individually and as agents/employees of the COOK COUNTY SHERIFF’S OFFICE, and

COOK COUNTY SHERIFF THOMAS J. DART, allege and state as follows:

                                          JURISDICTION

        1.      This action is brought pursuant to 42 USC § 1983 to redress the Defendants’

tortious conduct and their deprivation of Plaintiff’s rights secured by the U.S. Constitution.

        2.      This Court has jurisdiction of Plaintiff’s federal claims pursuant to 28 U.S.C. §1331

and supplemental jurisdiction of his state-law claims pursuant to 28 U.S.C. §1367.

        3.      Venue is proper under 28 U.S.C. §1391(b). Plaintiff resides in this judicial district,

the Defendants reside in this judicial district, and the events and omissions giving rise to Plaintiff’s

claims occurred within this judicial district.

                                              PARTIES

        4.      Plaintiff LISA ALCORN is a resident of Chicago, Cook County, Illinois.

ALCORN currently resides at 430 N. Waller Avenue, Unit 2W, Chicago, IL 60644.

        5.      Plaintiff LISA ALCORN was appointed as Independent Administrator of TYLER

LUMAR’s person and estate on November 7, 2016 by the Probate Division of the Circuit Court

of Cook County.

        6.      Defendant CITY OF CHICAGO is an Illinois municipal corporation that is or was

the employer of the individual police officers named as defendants herein.                Each of the

aforementioned officers acted as an agent of the City of Chicago while conducting the arrest,

search, interrogation, and detention of TYLER LUMAR. Defendant CITY OF CHICAGO is



                                                   2
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 3 of 59 PageID #:1599



additionally responsible for the policies and practices of the Chicago Police Department.

       7.      Defendants OFFICER DANIEL WARREN (#17444) and OFFICER CARLOS

VEGA (#17477) are employees and/or duly authorized agents of the City of Chicago Police

Department and/or the CITY OF CHICAGO and were acting in the course and scope of their

employment, as well as under color of law. They were the acting Chicago Police Officers who

arrested TYLER LUMAR on August 18, 2016. Defendant OFFICER DANIEL WARREN

(#17444) was the Chicago Police Officer who arrested Tyler Lumar at Cook County Jail on August

19, 2016.

       8.      DEFENDANT OFFICER CORRINA ESTEBAN (#17617) is an employee and/or

duly authorized agent of the City of Chicago Police Department and/or the CITY OF CHICAGO

and was acting in the course and scope of his employment, as well as under color of law. He was

the Chicago Police Officer who received and verified the Lee County Traffic Warrant for TYLER

LUMAR and issued hold #Z14221 for TYLER LUMAR on August 18, 2016.                      OFFICER

ESTEBAN (#17617) searched TYLER LUMAR on August 18, 2016.

       9.      Defendant JONATHAN ERRUM (#117727) is an employee and/or duly authorized

agent of the City of Chicago Police Department and/or the CITY OF CHICAGO and was acting

in the course and scope of his employment, as well as under color of law. He was a Chicago Police

Detention Aide who was responsible for the watch command for Cellblock E on August 19, 2016.

       10.     Defendant JAMES JONES (#73) is an employee and/or duly authorized agent of

the City of Chicago Police Department and/or the CITY OF CHICAGO and was acting in the

course and scope of his employment, as well as under color of law. He was the District

Commander for the 11th District on August 18, 2016 and August 19, 2016.




                                                3
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 4 of 59 PageID #:1600



       11.     Defendant SERGEANT ALAN LASCH (#1434) is an employee and/or duly

authorized agent of the City of Chicago Police Department and/or the CITY OF CHICAGO and

was acting in the course and scope of his employment, as well as under color of law. He was the

acting Station Supervisor of the 11th District Station during the 2nd watch on August 18, 2016.

       12.     Defendant SERGEANT KEVIN GEYER (#1679) is an employee and/or duly

authorized agent of the City of Chicago Police Department and/or the CITY OF CHICAGO and

was acting in the course and scope of his employment, as well as under color of law. He was the

acting Station Supervisor of the 11th District Station during the 3rd watch on August 18, 2016.

Defendant GEYER was the Chicago Police Officer who acted as the Approving Supervisor, who

approved the arrest and finding of probable cause to arrest TYLER LUMAR on August 18, 2016.

       13.     Cook County is a duly incorporated government entity in Illinois and the Sheriff

runs the services for its detainees housed at Cook County Department of Corrections, located at

26th and California. Cook County, through the Cook County of Board of Commissioners, is

responsible for all jail facilities operated by the Sheriff and/or Cook County, including the Cook

County Department of Corrections. Cook County is liable for any judgments related of its agents

and employees arising out of an in the course and scope of their employment. Cook County is

additionally responsible for the policies and practices of Cook County and the Cook County

Department of Corrections. These same facts were true during the relevant facts alleged herein.

The Sheriff is an independently elected Cook County Officer and a governmental entity. The

Sheriff is liable for any judgments related to its agents and employees arising out of and in the

course and scope of their employment.

       14.     Defendants Correctional Officers T. WLODARSKI (“15733”), CRAWFORD,

GARMON, and LEON are employees and/or duly authorized agents of the SHERIFF OF COOK



                                                4
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 5 of 59 PageID #:1601



COUNTY and/or COOK COUNTY and were acting in the course and scope of their employment,

as well as under color of law.

       15.     Defendant Cook County Correctional Lieutenant ANGELA T. LEWIS and Cook

County Correctional Lieutenant CHAUNTE LATHAM are employees and/or duly authorized

agents of the SHERIFF OF COOK COUNTY and/or COOK COUNTY and were acting in the

course and scope of their employment, as well as under color of law.

       16.     Each of the individual Defendants acted under color of law (state action) and within

the scope of his employment.

                                             FACTS

       17.     At approximately 3:00 p.m. on August 18, 2016, Chicago Police Officer DANIEL

WARREN (#17444) and CARLOS VEGA (#17477) were called to respond to Madison Family

Health Center, located at 3800 W. Madison, in Chicago, Illinois, after receiving a complaint from

certain medical personal at Madison Family Health Clinic that TYLER LUMAR was yelling at

the scene and refusing to leave the medical grounds.

       18.     Upon their arrival, the Madison Family Health Center medical staff requested that

Chicago Police Officer DANIEL WARREN (#17444) and CARLOS VEGA (#17477) give

TYLER LUMAR a verbal notice to inform him that he was banned from the property.

       19.     The Madison Family Health Center advised Chicago Police Officers DANIEL

WARREN (#17444) and CARLOS VEGA (#17477) that they did not wish to pursue any criminal

charges against TYLER LUMAR.

       20.     At approximately 3:15 p.m. on August 18, 2016, Chicago Police Officers DANIEL

WARREN (#17444) and CARLOS VEGA (#17477) advised TYLER LUMAR that he was banned

from returning to the Madison Family Health Center in the future but that he was free to leave; no



                                                5
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 6 of 59 PageID #:1602



charges were brought. TYLER LUMAR thereafter left Madison Family Health Center and

proceeded to walk peacefully down on Madison Street.

          21.   Then, on August 18, 2016, at approximately 3:50 p.m., Chicago Police Officers

DANIEL WARREN (#17444) and CARLOS VEGA (#17477) stopped TYLER LUMAR, who

was peacefully walking down Madison Street, and placed him under arrest after advising TYLER

LUMAR that there was a traffic warrant for his arrest issued by Lee County.

          22.   On August 18, 2016, at approximately 3:50 p.m. Chicago Police Officers DANIEL

WARREN (#17444) and CARLOS VEGA (#17477) searched TYLER LUMAR's person after

placing him under arrest. The Chicago Police Officers who searched TYLER LUMAR found that

he was not in possession of any contraband or narcotics. He did not appear to be under the

influence of drugs or alcohol at the time of his arrest.

          23.   TYLER LUMAR informed the Chicago Police Department, including but not

limited to Officers DANIEL WARREN (#17444) and CARLOS VEGA (#17477) that the

information they had was incorrect; that there was no outstanding traffic warrant for his arrest.

          24.   Officers DANIEL WARREN (#17444) and CARLOS VEGA (#17477) transported

TYLER LUMAR to the 11th District Station, located at 3151 W. Harrison St. Chicago, IL 60612.

          25.   Upon arrival, Chicago Police Officers, including but not limited to Officer

ESTEBAN (#17617), again searched TYLER LUMAR. Officer ESTEBAN (#17617) and the

other Chicago Police Officers who searched TYLER LUMAR found that he was not in possession

of any narcotics. He did not appear to be under the influence of drugs or alcohol at the time of his

arrest.

          26.   TYLER LUMAR was booked, processed, and searched by KIMONI PEALS and/or

other Chicago Police Officers.



                                                  6
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 7 of 59 PageID #:1603



       27.     At the time TYLER LUMAR was searched, the booking Chicago Police Officers,

including KIMONI PEALS, found that he had $130.00 on his person and a necklace. The Chicago

Police Officers who searched TYLER LUMAR found that he was not in possession of any

narcotics. He did not appear to be under the influence of drugs or alcohol at the time of his arrest.

TYLER LUMAR reported that he was presently taking prescription medication for asthma.

       28.     Officer JUSTIN CONNER (#18863) took TYLER LUMAR’s mugshot for his

arrest and also searched TYLER LUMAR, once again, on August 18, 2016. Officer JUSTIN

CONNER found that TYLER LUMAR was not in possession of any narcotics. He did not appear

to be under the influence of drugs or alcohol at the time of his arrest.

       29.     TYLER LUMAR was received in lockup at District 011, 3151 W. Harrison St.

Chicago, IL 60612, on August 18, 2016 at or about 18:26 hours.

       30.     Either Officer CARLOS VEGA (#17477) or some other Chicago Police Officer

contacted Lee County through the Law Enforcement Agencies Data System (LEADS) at

approximately 4:43 p.m. on August 18, 2016.

       31.     At approximately 4:48 p.m., Lee County CO Stewart relayed to the Chicago Police

Department that traffic warrant 15TR1515 was valid and that it was issued for failure to make a

payment on a fine which was issued after LUMAR plead guilty to driving on a suspended license,

that the bond was $500.00, with 10% to apply, so that TYLER LUMAR could pay $50.00 to bond

himself out of jail. Lee County further advised the Chicago Police Department that if TYLER

LUMAR was unable to bond himself out, to place a hold on LUMAR for Lee County to pick up

and extradite TYLER LUMAR.

       32.     After receiving Lee County’s response, Defendant Chicago Police Officers refused

and/or failed to advise TYLER LUMAR that he could bond out by simply paying $50.00 and



                                                  7
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 8 of 59 PageID #:1604



instead Officer ESTEBAN (#17617) issued a hold for TYLER LUMAR, under hold #z14221.

       33.    Defendant Chicago Police Officers then charged TYLER LUMAR under 725 ILCS

5.01/110-3, Issuance of Warrant, Class Z. Chicago Police Officers falsely reported on TYLER

LUMAR’s Arrest Report that “Bond Information Not Available” even though the Bond

Information was provided by Lee County/LEADS at 4:48 p.m. on August 18, 2016.

       34.    The Lee County Traffic Warrant, 15TR1515, was issued on June 9, 2016 after

TYLER LUMAR failed to timely make a payment on an outstanding balance of court costs.

TYLER LUMAR owed such costs after pleading guilty to the charge of Driving on a Suspended

License, a Class A Misdemeanor, on May 15, 2015. He was charged with this offense on April

10, 2015.

       35.    On May 15, 2015, as part of his guilty plea in the Lee County case, TYLER

LUMAR was assessed and agreed to pay fines and court costs totaling $673.00. On November 6,

2015, TYLER LUMAR entered into an installment agreement with Lee County in which TYLER

LUMAR agreed to make payments of $25.00 per month, with each payment due on the 1 st of the

month until all fees and costs were paid in full. TYLER LUMAR timely made payments from

May of 2015 through May of 2016. TYLER LUMAR made his June 2016 $25.00 payment a few

days late, which was received by Lee County on June 6, 2016. Unbeknownst to TYLER LUMAR,

Lee County had issued traffic warrant 15TR1515 on June 3, 2016 after his payment had not been

received on the 1st of June. The traffic warrant was never vacated or canceled after Lee County

received TYLER LUMAR’s June installment payment on June 6, 2016. TYLER LUMAR

thereafter timely made his July and August 2016 payments. On August 18, 2016, at the time

Chicago Police Officers DANIEL WARREN (#17444) and CARLOS VEGA (#17477) arrested

TYLER LUMAR, the outstanding balance owed by TYLER LUMAR to Lee County was $24.00.



                                              8
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 9 of 59 PageID #:1605



The last and final payment of $24.00 was not due until September 1, 2016.

       36.     On or about 11:30 p.m. on August 18, 2016, while still in police custody, TYLER

LUMAR experienced an emergent asthma attack and was transferred to Mount Sinai Hospital for

evaluation and treatment.

       37.     Prior to his transfer, Chicago Police Officers searched TYLER LUMAR’s person.

The Chicago Police Officers did not find any narcotics or contraband on TYLER LUMAR.

       38.     TYLER LUMAR was treated in the emergency room at Mount Sinai Hospital for

complaints of shortness of breath and an asthma attack. He was discharged from Mount Sinai’s

emergency room at approximately 6:30 a.m. on August 19, 2016.

       39.     Upon discharge from the emergency room on August 19, 2016, Officer WALTER

DELGADO and/or other Chicago Police Officers transported TYLER LUMAR back to the 11th

District station where Officer WALTER DELGADO or some other Chicago Police Officer again

searched TYLER LUMAR prior to transporting him back to the 11th District. Officer DELGADO

and/or other searching Chicago Police Officer did not find any narcotics on TYLER LUMAR.

LUMAR was received by Officer John P. Granat at approximately 7:00 a.m. on August 19, 2016.

       40.     TYLER LUMAR was searched, again, by Officer GRANAT and/or other Chicago

Police Officers upon his return to the 11th District Station on August 19, 2016. He was not found

to have any narcotics on his person.

       41.     At approximately 8:40 a.m. on August 19, 2016, TYLER LUMAR was transported

to Cook County Department of Corrections, located at 26th and California by Central Detention

Prisoner Transport Personnel, including Officers VINSON and ALEXANDER (#7662). Central

Detention personnel, including Officer VINSON and/or ALEXANDER again searched TYLER

LUMAR prior to transporting him to Cook County. The searching officers, including Officers



                                               9
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 10 of 59 PageID #:1606



VINSON and ALEXANDER (#7662), did not find any narcotics on TYLER LUMAR’s person.

       42.    At approximately 9:00 a.m. on August 19, 2016, TYLER LUMAR arrived at Cook

County Jail and was placed into a group lockup, Bullpen 23, at Cook County Jail, with 25 other

detainees. TYLER LUMAR was seated next to several other detainees on a bench inside Bullpen

23. While TYLER LUMAR was sitting in Bullpen 23, an unknown African American male, seated

to the right of LUMAR, removed contraband from his shoe and dropped it behind the bench that

both he and LUMAR were seated on.

       43.    The unknown African American dropped the contraband behind the bench while

the Cook County Sheriff Officers T. WLODARSKI, CRAWFORD, GARMON, and LEON were

searching the pretrial detainees who were inside group lockup, Bullpen 23.

       44.    Cook County Sheriff Officer T. WLODARSKI recovered a package from the floor

which sometime later was determined to contain 12 individually packaged small white rocks from

behind the bench in Bullpen 23 on which TYLER LUMAR was seated. Cook County Sheriff

Officer T. WLODARSKI then took LUMAR out of Bullpen 23 and restrained him outside bullpen

20.

       45.    Cook County Sheriff T. WLODARSKI and CRAWFORD restrained LUMAR

while a Chicago Police Officer, believed to be Officer VINSON (#17066) handcuffed, arresting

LUMAR.

       46.    Officer WLODARSKI wrongfully and knowingly claimed that he found the

narcotics on TYLER LUMAR’s person. Officer WLODARSKI detained TYLER LUMAR and

subsequently turned over the narcotics to Cook County Department of Corrections Lieutenant

ANGELA T. LEWIS.

       47.    Chicago Police Central Detention 5 Transport, including but not limited to Police



                                               10
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 11 of 59 PageID #:1607



Officers VINSON (#17066) and ALEXANDER (#7662) transported TYLER LUMAR back to the

11th District Lockup, along with the contraband found by WLODARSKI. The Chicago Police

Officers left with LUMAR from Cook County Jail at approximately 9:25 a.m. and transported

LUMAR directly from Cook County Jail to the 11th District station. LUMAR arrived back at the

11th District sometime between 10:15 – 10:45. Chicago Police Department reports are conflicting

as to what time LUMAR arrived back at the 11th District. Some CPD reports state that LUMAR

was rejected by Cook County at 11:04 a.m. (indicating he was still at Cook County at 11:04) and

on other reports, CPD states that LUMAR was placed into cell #E2 at 11:04. Upon arrival, Officer

VINSON (#17066) turned over the narcotics to Station Supervisor Officer JOHN GARTNER

(#2523).

       48.    Officer DANY MASTER HELWINK (#261) was responsible for watch command

of the inmates on August 18, 2016 and August 19, 2016.

       49.    Defendant FREDERICK ULLEWEIT (#582) was responsible for watch command

of the inmates on August 18, 2016 and/or August 19, 2016.

       50.    ERIC SPANN was an inmate at the 11th District who was located/housed in the cell

next to LUMAR, (Cell #E1) before, during, and after LUMAR allegedly attempted suicide.

       51.    Chicago Police Department Detention Aid ERRUM placed LUMAR into cell #E1.

SPANN witnessed this.

       52.    More than 10 minutes after ERRUM placed LUMAR in cellblock #E2, Inmate

ERIC SPANN heard LUMAR praying to God and asking for forgiveness.

       53.    Several minutes thereafter, SPANN heard loud banging noises on LUMAR’s cell,

which were audible to the Chicago Police Officers and civilians working inside the 11th District.

No CPD officer or civilian came to LUMAR’S cell #E2 to investigate the banging noises.



                                               11
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 12 of 59 PageID #:1608



       54.     More than 5 minutes after hearing the banging, SPANN yelled for a guard because

he needed some tissue.

       55.     In response to SPANN’s yelling, Detention Aide CHARLES BARRY (#49970)

came down Cell Block E and discovered LUMAR hanging from his cell. He cut LUMAR down

from the cell and called for assisted. Officer MENONI performed CPR on LUMAR.

       56.     CPD reports state that TYLER LUMAR was found hanging from his cell by

Chicago Police Detention Aide CHARLES BARRY (#49970) at 11:15 a.m.

       57.     Paramedics were dispatched at 11:17 a.m. and arrived at the 11th District at 11:44

a.m. The paramedics transported TYLER LUMAR from the 11th District to Mount Sinai Hospital.

       58.     TYLER LUMAR remained as a patient at Mount Sinai Hospital until September

11, 2016. He was transferred to Kindred North for long term acute care. He was subsequently

transferred to Ballard Respiratory and Rehabilitation Center in Des Plaines, Illinois. Tyler Lumar

passed away on April 18, 2018.

       59.     On August 19, 2016, TYLER LUMAR was released from custody without charging

him with any crime.

       60.     On August 19, 2016, Chicago Police Department Officer Joseph Tripoli contacted

the Lee County Sheriff’s Office and requested that they reissue a traffic warrant for TYLER

LUMAR.

       61.     Lee County refused to reissue a traffic warrant for TYLER LUMAR.

       62.     The Chicago Police Department never charged TYLER LUMAR with possession

of a controlled substance or for any other crime related the narcotics/contraband recovered by

Officer T. WLODARSKI (#15733).

       63.     The Cook County Sheriff’s office never charged TYLER LUMAR with possession



                                               12
      Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 13 of 59 PageID #:1609



    of a controlled substance or for any other crime related the narcotics/contraband recovered by

    Officer T. WLODARSKI (#15733).



                                                COUNT I
              LUMAR v. WARREN, VEGA, ESTEBAN, JONES, LASCH, & GEYER
                                     in their Individual Capacities
                   42 U.S.C. § 1983 – WRONGFUL/UNLAWFUL DETENTION
                                VIOLATION OF 4TH AMENDMENT
(Dismissed without prejudice as to all other Individual CPD Defendants in their Individual Capacities
                                           on July 27, 2018)

            64.   Plaintiff realleges and incorporates fact paragraphs 18 through 64 as Paragraph 64

    of Count I.

            65.   At all times relevant, Tyler Lumar was a pretrial detainee within the custody of the

    Chicago Police Department.

            66.   At the time of his arrest and after transfer to the 11th District station, on August 18,

    2016 TYLER LUMAR advised Defendant Chicago Police Officers, including Defendants

    WARREN (#17444), VEGA (#17477) and ESTEBAN (#17617), that he had made the outstanding

    payment which served as the basis for the Lee County traffic warrant.

            67.   Defendant Chicago Police Officers, including but not limited to Defendants

    WARREN (#17444), VEGA (#17477) and ESTEBAN (#17617) also spoke with Casey Tencate,

    Tyler’s fiancé and mother of Tyler’s child, who advised them that TYLER LUMAR had made the

    outstanding payment which served as the basis for the Lee County traffic warrant.

            68.   Defendant Chicago Police Officers, including but not limited to Defendants

    WARREN (#17444), VEGA (#17477) and ESTEBAN (#17617) contacted Lee County through

    the Law Enforcement Agencies Data System (LEADS) at approximately 4:43 p.m. on August 18,

    2016.



                                                    13
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 14 of 59 PageID #:1610



        69.     On or about August 18, 2016 at 16:48 hours, Defendant Chicago Police Officers,

including but not limited to Defendants WARREN (#17444), VEGA (#17477) and ESTEBAN

(#17617) received verification from the Lee County Sheriff’s Office that TYLER LUMAR could

be released by simply positing $50.00 to bond himself out. The Lee County Sheriff also advised

Defendants that the traffic warrant issued for TYLER LUMAR was for LUMAR’s failure to make

a payment of court costs after he had plead guilty to a Class A misdemeanor, for driving on a

suspended license.

        70.     Defendant Chicago Police Officers, including but not limited to Defendants

WARREN (#17444), VEGA (#17477) and ESTEBAN (#17617) intentionally failed to advise and

concealed from TYLER LUMAR that he could be released by simply positing $50.00 to bond

himself out.

        71.     Defendant Chicago Police Officers, including but not limited to Defendants

WARREN (#17444), VEGA (#17477) and ESTEBAN (#17617) falsely advised TYLER LUMAR

that Lee County’s traffic warrant was a nonbondable offense and that he would have to remain

detained at the 11th District station.

        72.     At no time did any Chicago Police Officer issue an Intrastate Hold Affidavit for

LUMAR.

        73.     Defendant Chicago Police Officers, including Defendants WARREN (#17444),

VEGA (#17477) and ESTEBAN (#17617) knowingly and intentionally concealed the fact that the

arresting charge was a bondable offense with the purpose of restraining TYLER LUMAR without

against his will, without due process.

        74.     TYLER LUMAR had more than $50.00 on his person which he would have used

to bond himself out if Defendant Chicago Police Officers, including but not limited to WARREN



                                               14
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 15 of 59 PageID #:1611



(#17444), VEGA (#17477) and ESTEBAN (#17617) would have advised TYLER LUMAR of his

right to bond himself out of jail.

       75.     TYLER LUMAR made several phone calls to his mother Lisa Alcorn and his fiancé

Casey Tencate on August 18, 2016. If Defendant Chicago Police Officers, including but not

limited to WARREN (#17444), VEGA (#17477) and ESTEBAN (#17617) had not concealed from

TYLER LUMAR that he had the right to bond himself out of jail, TYLER LUMAR would have

requested that his mother Lisa Alcorn and/or his fiancé Casey Tencate post the $50.00 necessary

to bond TYLER LUMAR out of jail.

       76.     Instead of offering bail to TYLER LUMAR, the Defendant Chicago Police

Officers, including Officer ESTEBAN (#17617), issued an unauthorized hold for TYLER

LUMAR, under hold #z14221.

       77.     Defendant Chicago Police Officers then wrongfully charged TYLER LUMAR

under 725 ILCS 5.01/110-3, Issuance of Warrant, Class Z. Chicago Police Officers falsely stated

on TYLER LUMAR’s Arrest Report that the “Bond Information Not Available” even though the

Bond Information was provided by Lee County/LEADS at 4:48 p.m. on August 18, 2016.

       78.     Defendant Chicago Police Officers charged TYLER LUMAR with a “z warrant”

(nonbondable offense) even though Chicago Police Department policy prohibited the use of “z

warrants.” The Defendant Chicago Police Officers intentionally charged TYLER LUMAR with a

“Class Z” (nonbondable) offense even though Defendants knew that the Lee County traffic warrant

arose out of a Class A Misdemeanor charge. The Chicago Police Officers did so with the intent to

wrongfully detain TYLER LUMAR.

       79.     Defendants lacked probable cause to arrest TYLER LUMAR under 725 ILCS

5.01/110-3, Issuance of Warrant, Class Z, as Defendants knew from their direct contact with Lee



                                              15
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 16 of 59 PageID #:1612



County, that the underlying charge was for a Class A Misdemeanor bondable offense and not a

Class Z nonbondable offense based upon TYLER LUMAR’s failure to make payment on an

outstanding balance of court costs.

        80.        Defendant District Commander JAMES JONES (#73), and Station Supervisors

SERGEANT ALAN LASCH (#1434) and SERGEANT KEVIN GEYER (#1679) approved of the

charges, approved of the issuance of a Class Z charge, instead of a Class A charge, and approved

of the Chicago Police Officers, including but not limited to WARREN (#17444), VEGA (#17477)

and ESTEBAN (#17617)’s concealment of the fact that TYLER LUMAR could have posted bail

and left the 11th District station. Defendants also knew that bond information was readily available

after Lee County had contacted the Chicago Police Department to confirm the issuance of the

traffic warrant.

        81.        As a result of Defendants’ unconstitutional conduct, TYLER LUMAR was

unlawfully seized and detained. As a result of his unlawful seizure and detainment, based upon

fabricated evidence, TYLER LUMAR attempted to commit suicide, suffering pain, permanent

injury, and emotional distress.

        82.        The conduct of Defendants violated the 4th Amendment to the U.S. Constitution

because it resulted in an unlawful seizure, detention and restraint of TYLER LUMAR’s freedom

of movement in that Defendants unreasonably detained TYLER LUMAR using information

known to be false in order to unlawfully charge TYLER LUMAR with a Class Z nonbondable

offense and in order to unlawfully detain LUMAR instead of allowing him to bond himself out at

the 11th District.

        83.        TYLER LUMAR was deprived of the rights, privileges, and immunities secured to

him by the Fourteenth Amendments to the United States Constitution and law enacted thereunder.



                                                 16
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 17 of 59 PageID #:1613



Therefore, Defendants are liable to Plaintiff TYLER LUMAR pursuant to 42 U.S.C. §1983.

          84.   The Defendants’ misconduct was undertaken with malice, willfulness, and

deliberate indifference to TYLER LUMAR’s rights.

          85.   Defendants’ conduct proximately caused the injuries suffered by TYLER LUMAR

and TYLER LUMAR’s de

          86.   As a result of Defendants’ conduct, LISA ALCORN, Independent Administrator of

the ESTATE OF TYLER LUMAR, has incurred medical bills, long term residential care bills and

other expenses.

          WHEREFORE, Plaintiff LISA ALCORN, as Independent Administrator of the ESTATE

OF TYLER LUMAR, prays for judgment in his favor and against Defendants and that she be

awarded compensatory and punitive damages, reasonable attorney’s fees, and the costs of this

action.

                                        COUNT II
                               LUMAR V. CITY OF CHICAGO
                42 U.S.C. § 1983 – MUNICIPAL LIABILITY/MONELL CLAIM
                    14TH AMENDMENT CONSTITUTIONAL VIOLATION

          87.   Plaintiff realleges and incorporates fact paragraphs 18 through 64 as Paragraph 87

of Count II.

          88.   This count is brought pursuant to Monell v. Department of Social Services, 436 U.S.

658 (1978).

          89.   At all times relevant, TYLER LUMAR was a pretrial detainee within the custody

of the Chicago Police Department.

          90.   At the time of his arrest and after transfer to the 11th District station, on August 18,

2016 TYLER LUMAR advised Defendant Chicago Police Officers, including Defendants

WARREN (#17444), VEGA (#17477) and ESTEBAN (#17617), that he had made the outstanding

                                                  17
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 18 of 59 PageID #:1614



payment which served as the basis for the Lee County traffic warrant.

        91.   Defendant Chicago Police Officers, including but not limited to Defendants

WARREN (#17444), VEGA (#17477) and ESTEBAN (#17617) also spoke with Casey Tencate,

Tyler’s fiancé’ and mother of Tyler’s child, who advised them that TYLER LUMAR had made

the outstanding payment which served as the basis for the old Lee County traffic warrant.

        92.   Defendant Chicago Police Officers, including but not limited to Defendants

WARREN (#17444), VEGA (#17477) and ESTEBAN (#17617) contacted Lee County through

the Law Enforcement Agencies Data System (LEADS) at approximately 4:43 p.m. on August 18,

2016.

        93.   On or about August 18, 2016 at 16:48 hours, Defendant Chicago Police Officers,

including but not limited to Defendants WARREN (#17444), VEGA (#17477) and ESTEBAN

(#17617) received verification from the Lee County Sheriff’s Office that TYLER LUMAR could

be released by simply positing $50.00 to bond himself out. The Lee County Sheriff also advised

Defendants that the traffic warrant issued for TYLER LUMAR was for LUMAR’s failure to make

a payment of court costs after he had plead guilty to a Class A misdemeanor for driving on a

suspended license.

        94.   In processing persons arrested on Illinois warrants issued outside of Cook County,

Defendant had an implicit policy in which it selectively enforced General Administrative Order

No. 2015-06 Procedures for Arrests on Illinois Intrastate Warrants Issued Outside of Cook County

(“GAO No. 2015-06”), entered by Judge Evans on June 17, 2015, which was motivated by the

intent to discriminate on the basis of race. Specifically, Defendant had an implicit policy to

selectively enforce GAO No. 2015-06, thereby subjecting arrestees to invidious racial

discrimination and depriving arrestees of equal protection. The City, through the Chicago Police



                                               18
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 19 of 59 PageID #:1615



Department, selectively enforced GAO No. 2015-06 almost exclusively on non-white arrestees.

        95.     GAO No. 2015-06 facially states that defendants taken into custody by an arresting

agency located within Cook County, including the City of Chicago, on an arrest warrant issued by

an Illinois state court outside of Cook County shall be required to appear in bond court. The City

of Chicago, through the Chicago Police Department, did not consistently enforce GAO No. 2015-

06 in that it did not require all detainees arrested on out of county warrants to appear in bond court.

Instead, Defendant City of Chicago would selectively enforce GAO No. 2015-06 with the intent

to discriminate on the basis of race.

        96.     Similarly situated white arrestees (those arrested in Cook County on out of county

warrants) were not required to appear in bond court. Instead, similarly situated white arrestees

who had the means to bond themselves out (either because they had the requisite monies on their

persons or if another person provided the monies to bond themselves out) were allowed to bond

themselves out directly from the Chicago Police Department lockups, including but not limited to

the 11th District.

        97.     GAO No. 2015-06 facially requires that the Chicago Police Department must

execute an Intrastate Hold Affidavit for a defendant held without bail under GAO No. 2015-06.

The Chicago Police Department did not execute an Intrastate Hold Affidavit for TYLER LUMAR.

        98.     There existed, around and before the time of LUMAR’s attempted suicide, a

widespread practice within the Chicago Police Department under which the Chicago Police

Officers, within all 25 Districts, would selectively enforce GAO No. 2015-06 by almost

exclusively enforcing it against non-white arrestees/pretrial detainees, including but not limited to

African Americans and Hispanics. This practice was motivated by the intent to discriminate on

the basis of race, depriving non-white arrestees/pretrial detainees of equal protection of the laws,



                                                  19
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 20 of 59 PageID #:1616



guaranteed by the 14th Amendment to the U.S. Constitution. Approximately 18,000 individuals

are arrested on warrants annually by the Chicago Police Department, of which 4% are arrested on

warrants issued outside of Cook County from a state court in Illinois, which accounts for

approximately 788 individuals. Of those approximately 788 individuals, more than 300 non-white

arrestees/pretrial detainees, in 2015-2018, were subjected to the City of Chicago’s widespread

unlawful practice of selectively enforcing GAO No. 2015-06 on them on account of their race.

Specifically, these more than 300 non-white arrestees/pretrial detainees, in 2015-2018, were

wrongfully detained when they were not allowed to bond themselves out when they otherwise

could have, as their similarly situated white counterparts were allowed to do.

       99.     This widespread practice was and is allowed to flourish because the City of

Chicago, through the Chicago Police Department, directly encouraged or approved and was

thereby the moving force behind the very type of misconduct at issue by failing to adequately train,

supervise, and control police officer and personnel and by failing to adequately punish and

discipline prior instances of similar misconduct, thus directly encouraging futures abuses such as

those that caused LUMAR’s injuries.

       100.    The above described widespread practice, so well-settled as to constitute the de

facto policy of the City of Chicago and the Chicago Police Department was able to exist and thrive

because governmental policymakers with authority exhibited deliberate indifference to the

problem, thereby effectively ratifying it.

       101.    Wayne M. Gulliford, acting Chief of Bureau of Patrol was a decision maker with

final policy making authority for the enforcement of GAO No. 2015-06. He ratified the Chicago

Police Officer’s practice in selectively enforcing GAO No. 2015-06 on a discriminatory basis, in

violation of the 14th Amendment to the US Constitution.



                                                20
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 21 of 59 PageID #:1617



       102.    The District Commanders of all 25 Districts, including but not limited to the District

Commander for the 11th District, JAMES JONES and KEVIN JOHNSON were decision makers

with final policy making authority for the enforcement of GAO No. 2015-06. They ratified the

Chicago Police Officer’s practice in selectively enforcing GAO No. 2015-06 on a discriminatory

basis, in violation of the 14ht Amendment to the US Constitution.

       103.    The watch commanders of all 25 Districts, including but not to limited to

FREDERICK ULLEWEIT (#582) was a decision maker with final policy making authority for the

enforcement of GAO No. 2015-06. As the watch commander for the 11th District on August 18,

2016, FREDERICK ULLEWEIT (#582) selectively enforced GAO No. 2015-06 on LUMAR.

       104.    Defendants violated LUMAR’s rights by establishing and maintaining an implicit

policy/widespread practice, ratified by specific persons with policy making authority, that was the

moving force for the constitutional violations LUMAR suffered; specifically, by depriving him of

due process by engaging in unlawful discrimination in violation of the 14th Amendment, which

ultimately resulted in his wrongful detention, in violation of the 4th Amendment.

       105.    Defendant Chicago Police Officers, including but not limited to Defendants

WARREN (#17444), VEGA (#17477) and ESTEBAN (#17617) intentionally failed to advise and

concealed from TYLER LUMAR that he could be released by simply positing $50.00 to bond

himself out. They falsely advised TYLER LUMAR that Lee County’s traffic warrant was a

nonbondable offense and that he would have to remain wrongfully detained at the 11th District

station, based in part on GAO No. 2015-06.       Instead of offering bail to TYLER LUMAR, the

Defendant Chicago Police Officers, including Officer ESTEBAN (#17617), issued an

unauthorized hold for TYLER LUMAR, under hold #z14221. This was done with the purpose of

restraining TYLER LUMAR without against his will, without due process.



                                                21
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 22 of 59 PageID #:1618



       106.    TYLER LUMAR had more than $50.00 on his person. TYLER LUMAR made

several phone calls to his mother Lisa Alcorn and his fiancé Casey Tencate on August 18, 2016.

If the Chicago Police Officers had not discriminatorily applied GAO No. 2015-06, claiming that

TYLER LUMAR could not bond himself out of jail, TYLER LUMAR would have used the $50.00

on his person or had his mother Lisa Alcorn and/or his fiancé Casey Tencate post the $50.00

necessary to bond TYLER LUMAR out of jail.

       107.    Further, Defendant Chicago Police Officers wrongfully charged TYLER LUMAR

under 725 ILCS 5.01/110-3, Issuance of Warrant, Class Z. Chicago Police Officers falsely stated

on TYLER LUMAR’s Arrest Report that the “Bond Information Not Available” even though the

Bond Information was provided by Lee County/LEADS at 4:48 p.m. on August 18, 2016.

       108.    Defendant Chicago Police Officers charged TYLER LUMAR with a “z warrant”

(nonbondable offense) even though Chicago Police Department policy prohibited the use of “z

warrants.” The Defendant Chicago Police Officers intentionally charged TYLER LUMAR with a

“Class Z” (nonbondable) offense even though Defendants knew that the Lee County traffic warrant

arose out of a Class A Misdemeanor charge. The Chicago Police Officers did so with the intent to

wrongfully detain TYLER LUMAR.

       109.    Defendants lacked probable cause to arrest TYLER LUMAR under 725 ILCS

5.01/110-3, Issuance of Warrant, Class Z, as Defendants knew from their direct contact with Lee

County, that the underlying charge was for a Class A Misdemeanor bondable offense and not a

Class Z nonbondable offense based upon TYLER LUMAR’s failure to make payment on an

outstanding balance of court costs.

       110.    Defendant District Commander JAMES JONES (#73), and Station Supervisors

SERGEANT ALAN LASCH (#1434) and SERGEANT KEVIN GEYER (#1679) approved of the



                                              22
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 23 of 59 PageID #:1619



Officers’ selective enforcement of GAO No. 2015-06 as to LUMAR, approved of the issuance of

a Class Z charge, instead of a Class A charge, and approved of the Chicago Police Officers,

including but not limited to WARREN (#17444), VEGA (#17477) and ESTEBAN (#17617)’s

concealment of the fact that TYLER LUMAR could have posted bail and left the 11th District

station.

           111.   As a result of Defendant’s unconstitutional conduct, in establishing and

maintaining an implicit policy/widespread practice, ratified by specific persons with policy making

authority, LUMAR was deprived of the rights, privileges, and immunities secured to him by the

Fourteenth Amendment to the United States Constitution and laws enacted thereunder. Therefore,

Defendants are liable to Plaintiff TYLER LUMAR pursuant to 42 U.S.C. §1983.

           112.   Further, the conduct of Defendants violated the 4th Amendment to the U.S.

Constitution because it resulted in an unlawful seizure, detention and restraint of TYLER

LUMAR’s freedom of movement in that Defendants unreasonably detained TYLER LUMAR

using information known to be false in order to unlawfully charge TYLER LUMAR with a Class

Z nonbondable offense. Therefore, Defendants are liable to Plaintiff TYLER LUMAR pursuant

to 42 U.S.C. §1983.

           113.   As a result of these constitutional deprivations, unlawful discrimination and

unlawful seizure and detainment, TYLER LUMAR attempted to commit suicide, suffering pain,

permanent injury, and emotional distress.

           114.   The Defendants’ misconduct was undertaken with malice, willfulness, and

deliberate indifference to TYLER LUMAR’S rights.

           115.   TYLER LUMAR’s injuries were proximately caused by employees/agents of the

Chicago Police Department of the CITY OF CHICAGO, including but not limited to the



                                                23
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 24 of 59 PageID #:1620



individually named Defendants who acted pursuant to the Chicago Police Department and/or the

CITY OF CHICAGO and their policies and practices in engaging in misconduct described in this

count.

         116.   The Chicago Police Department of the CITY OF CHICAGO is therefore directly

liable for TYLER LUMAR’s injuries and death.

         117.   As a result of Defendants’ conduct, LISA ALCORN, Independent Administrator of

the ESTATE AND PERSON OF TYLER LUMAR, has incurred medical bills, long term

residential care bills and other expenses.

         WHEREFORE, Plaintiff LISA ALCORN, as Independent Administrator of the ESTATE

OF TYLER LUMAR, prays for judgment in his favor and against Defendant CITY OF CHICAGO

and that she be awarded compensatory and punitive damages, reasonable attorney’s fees, and the

costs of this action.

                                            COUNT III
                LUMAR v. Wlodarski, Crawford, Garmon, Leon, Latham, Lewis
                                  in their individual capacities
                 42 U.S.C. § 1983 – UNLAWFUL ARREST AND DETENTION
                              VIOLATION OF 4TH AMENDMENT

         118.   Plaintiff realleges and incorporates fact paragraphs 18 through 64 as Paragraph 118

of Count III.

         119.   At all times relevant, TYLER LUMAR was a pretrial detainee within the custody

of the Cook County Sheriff.

         120.   At no time did TYLER LUMAR bring in or carry in any narcotics or other

contraband to Cook County Jail, either on his person or otherwise.

         121.   At all times while TYLER LUMAR remained at Cook County Jail, TYLER

LUMAR did not obtain and/or possess any contraband and/or narcotics on his person.



                                                24
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 25 of 59 PageID #:1621



       122.   Sometime after 9:00 a.m. on August 19, 2016, TYLER LUMAR was placed into

Cook County Jail, Bullpen 23 with 25 other detainees. At 9:11 a.m., while TYLER LUMAR was

sitting in Bullpen 23, an unknown African American male, seated one detainee to the right of

LUMAR, removed contraband from his shoe and dropped it behind the bench where both he and

LUMAR were seated.

       123.   Cook County Sheriff Officers T. WLODARSKI, CRAWFORD, GARMON, and

LEON were conducting a custodial search searched the pretrial detainees who were inside group

lockup, Bullpen 23.

       124.   During his custodial search of all 26 arrestees, Cook County Sheriff Officer

THOMAS WLODARSKI recovered a package which contained 12 individually packaged small

white rocks from the floor behind the bench where LUMAR and several other inmates were seated.

       125.   Officer WLODARSKI then detained TYLER LUMAR.

       126.   Cook County Sheriff Officer T. WLODARSKI then removed LUMAR from

Bullpen 23 and restrained him outside bullpen 20.

       127.   Thereafter, Cook County Sheriff CRAWFORD, LEON, GARMON, and T.

WLODARSKI restrained LUMAR while Chicago Police Officers, including but not limited to

Officer VINSON (#17066) handcuffed LUMAR.

       128.   Cook County Sheriff CRAWFORD, LEON, GARMON, and T. WLODARSKI

never tested the recovered contraband.

       129.   Defendants had no probable cause to arrest and/or restrain TYLER LUMAR for

possession of narcotics as the narcotics were identified on the floor, behind a bench, in a room

with 25 other detainees.    Defendants’ seizure/arrest was without probable cause and was

unnecessary and unreasonable and was therefore in violation of Plaintiff’s Fourth and Fourteenth



                                              25
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 26 of 59 PageID #:1622



Amendment Rights.

        130.   At no time did Cook County Officer T. WLODARSKI, CRAWFORD, GARMON,

or LEON locate the contraband on TYLER LUMAR’s person.

        131.   TYLER LUMAR continuously advised the Cook County Defendants that the

contraband discovered by Cook County Officer T. WLODARSKI was not in his possession, was

not found on his person and was dropped by another detainee.

        132.   The Cook County Department of Corrections maintains video footage of the

bullpen lockup areas for pretrial detainees. Video footage of TYLER LUMAR shows that another

detainee sitting one detainee to the right of TYLER LUMAR dropped the contraband on the floor

immediately before Cook County Officer THOMAS WLODARSKI discovered the contraband on

the floor of the bullpen. Officer WLODARSKI never reviewed the video footage of Bullpen 23.

        133.   The Cook County Correctional Officers, including WLODARSKI, CRAWFORD,

GARMON, and LEON, knew that the Cook County Jail maintained live footage of the

bullpen/holding cells. Defendants never viewed the footage of Bullpen 23 at any time during or

after their arrest and restrain of LUMAR.

        134.   Officer WLODARSKI or some other Cook County official then contacted the

Chicago Police Department to return TYLER LUMAR to 11th District Lockup.

        135.   Chicago Police Officers, including but not limited to PETER VINSON (#17066)

and DIETRICE ELLENS-ALEXANDER (#7662) arrested LUMAR at COOK COUNTY. COOK

COUNTY provided no paperwork to the Chicago Police Officers at the time they turned LUMAR

over.

        136.   At approximately 9:30 a.m., Chicago Police Central Detention 5 Transport, Police

Officers PETER VINSON (#17066) and DIETRICE ELLENS-ALEXANDER (#7662)



                                              26
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 27 of 59 PageID #:1623



transported TYLER LUMAR immediately back to the 11th District Lockup. The distance from

Cook County Jail to the 11th District is approximately 2.5 miles; it took Chicago Police Officers

approximately 10 minutes via car to travel from Cook County Jail to the 11th District. LUMAR

arrived at the 11th District sometime between 10:15 and 10:45, along with the contraband found

by WLODARSKI at the Cook County Jail. Officer Vinson turned over the narcotics to the Station

Supervisor Officer John Gartner (#2523).

       137.    Officer WLODARSKI and LEWIS wrongfully and knowingly falsified an Incident

Report with the Cook County Sheriff’s Office claiming that he recovered the contraband and/or

narcotics from TYLER LUMAR’s person while processing new pretrial detainees. Officer

WLODARSKI wrongfully and knowingly indicated on the report that the incident was not

captured on video surveillance when Cook County surveillance footage clearly depicts the

incident.     Defendant Cook County Correctional Lieutenant ANGELA T. LEWIS and Cook

County Correctional Lieutenant CHAUNTE LATHAM knowingly approved the falsified Incident

Report as they knew that Bullpen 23 was at all times under video surveillance.

       138.    As such, LUMAR’s wrongful arrest and detainment were based on fabricated

evidence.

       139.    Officer WLODARSKI, Officer CRAWFORD, Officer GARMON, Officer LEON,

and Officer LEWIS acted with the intent to wrongfully arrest and detain TYLER LUMAR.

       140.    Cook County never filed charges against TYLER LUMAR for possession or any

other crime related to the contraband/narcotics.

       141.    The Chicago Police Department never filed charges against TYLER LUMAR for

possession or any other crime related to the contraband/narcotics.

       142.    As a proximate result of Defendants’ unconstitutional conduct, TYLER LUMAR



                                                   27
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 28 of 59 PageID #:1624



was unlawfully restrained, seized, and arrested and was also unlawfully detained. As a proximate

result of his unlawful arrest, seizure, and detainment, TYLER LUMAR was deprived of the rights,

privileges, and immunities secured to him by the Fourth and Fourteenth Amendments to the United

States Constitution. As a proximate result of his unlawful arrest and detention, he became

emotionally and medically unstable, and attempted to commit suicide.             He suffered pain,

permanent injury, and emotional distress. Therefore, Defendants are liable to Plaintiff TYLER

LUMAR pursuant to 42 U.S.C. §1983.

          143.   The Defendants’ misconduct was undertaken with malice, willfulness, and

deliberate indifference to TYLER LUMAR’S rights.

          144.   Defendants’ conduct proximately caused the injuries suffered by and the death of

TYLER LUMAR.

          145.   As a result of Defendants’ conduct, LISA ALCORN, Independent Administrator

ESTATE OF TYLER LUMAR, has incurred medical bills, long term residential care bills and

other expenses.

          WHEREFORE, Plaintiff LISA ALCORN, as Independent Administrator of the ESTATE

OF TYLER LUMAR, prays for judgment in his favor and against Defendants and that she be

awarded compensatory and punitive damages, reasonable attorney’s fees, and the costs of this

action.

                                            COUNT IV
                    LUMAR V. COOK COUNTY / COOK COUNTY SHERIFF
                 42 U.S.C. § 1983 – MUNICIPAL LIABILITY/MONELL CLAIM
                     4TH AMENDMENT CONSTITUTIONAL VIOLATION
                   (Dismissed without prejudice per Court Order on July 27, 2018)

          146.   Plaintiff realleges and incorporates fact Paragraphs 18 through 64 as Paragraph 146

of Count IV.



                                                 28
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 29 of 59 PageID #:1625



       147.    This count is brought pursuant to Monell v. Department of Social Services, 436 U.S.

658 (1978).

       148.    At all times relevant, TYLER LUMAR was a pretrial detainee in the bullpens and

general detention areas of Cook County Jail.

       126     While the bullpen area was being searched, Cook County Sheriff Officer THOMAS

WLODARSKI recovered a package later determined to contain 12 individually packaged small

white rocks from the floor behind the bench where LUMAR and several other inmates were seated.

       127     On or about 9:15 a.m., Defendant Cook County Correctional Officers including but

not limited to WLODARSKI, CRAWFORD, LEON, and GARMON participated in LUMAR’s

detention.

       128     At no time between WLODARSKI’s visual recognition of the contraband and the

Defendant Cook County Correctional Officers’ detaining LUMAR and transferring him to CPD

did any officer review the video footage of the bullpen.

       129     Officer WLODARSKI, LEWIS, and LATHAM wrongfully and knowingly

completed an Incident Report with the Cook County Sheriff’s Office claiming that they recovered

the contraband and/or narcotics from TYLER LUMAR’s person while processing new pretrial

detainees. The Officers wrongfully and knowingly indicated on the report that the incident was

not captured on video surveillance when Cook County surveillance footage clearly depicts the

incident and when it was well known to the Officers that Bullpen 23 is under constant surveillance.

Defendant Cook County Correctional Lieutenant ANGELA T. LEWIS and Cook County

Correctional Lieutenant CHAUNTE LATHAM knowingly approved the falsified Incident Report

as they also knew that Bullpen 23 was at all times under video surveillance.




                                                29
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 30 of 59 PageID #:1626



       130     Defendant Cook County Correctional Officers, including but not limited to

WLODARSKI, CRAWFORD, LEON, and GARMON, acted on an implicit policy to arbitrarily

restrain and/or arrest pretrial detainees housed inside Cook County’s bullpen for contraband

discovered by Cook County which was unknown to belong to any specific pretrial detainee,

depriving detainees of due process and the right to be free from unlawful arrest.

       131     Plaintiff LUMAR possessed sufficient funds to pay the $50.00 bond and would

have been released on bond after an appearance in bond court.

       132     As a result of LUMAR’s unlawful arrest after contraband was discovered in

Bullpen 23, he was deprived of the bond hearing he would have otherwise had.

       133     Defendant Cook County Correctional Officers, including but not limited to

WLODARSKI, CRAWFORD, LEON, and GARMON, by honoring an express policy to detain

similarly situated persons to LUMAR and thereby making an unlawful arrest, were the moving

force behind LUMAR’s suicide attempt.

       134     Defendant Cook County Correctional Officers, including but not limited to

WLODARSKI, CRAWFORD, LEON, and GARMON, acting as municipal government workers,

deprived TYLER LUMAR of his right to be free from unlawful arrest, thereby infringing on his

Fourth Amendment rights; indeed, this deprivation was the moving force of the unconstitutional

conditions leading to LUMAR’s suicide attempt.

       135     The tendency to detain similarly situated persons to LUMAR was part of a

widespread practice on the part of Defendant Cook County Correctional Officers.

       136     As the records of CCDOC show, the practice of Defendant Cook County

Correctional Officers, including but not limited to WLODARSKI, CRAWFORD, LEON, and

GARMON, is to arbitrarily detain and/or arrest pretrial detainees where contraband is found which



                                                30
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 31 of 59 PageID #:1627



was unknown to belong to any specific pretrial detainee.

       137     The records of CCDOC show that before being held in a bullpen, any arrestee is

subjected to at least two full-body searches for contraband.

       138     The records of CCDOC show that before being arrested, a person is charged with a

particular crime or multiple crimes, which is immediately entered into the County’s records.

       139     When contraband was found in an area of the bullpen and not on the person of any

particular detainee, records of CCDOC show that officers have failed to consult either the arrest

record or the results of searches and instead arbitrarily detain and/or arrest the nearest person to

the contraband. This custom results in the unlawful arrest of a detainee without probable cause.

       140     Defendant Cook County Correctional Officers, including but not limited to

WLODARSKI, CRAWFORD, LEON, and GARMON, by following this widespread custom to

detain similarly situated persons to LUMAR and thereby making an unlawful arrest without

probable cause, were the moving force behind LUMAR’s suicide attempt. Defendant Cook County

Correctional Officers, including but not limited to WLODARSKI, CRAWFORD, LEON, and

GARMON, infringed upon Plaintiff LUMAR’s Fourth Amendment rights and thereby set in

motion a chain of events directly leading to LUMAR’s attempted suicide.

       141     The widespread practice of arbitrarily selecting the nearest detainee with

contraband found in an open bullpen deprives arrestees of due process and the right to be free from

unlawful detention and arrest, and in the case of Plaintiff LUMAR, this 4th amendment deprivation

was the moving force of the unconstitutional conditions leading to LUMAR’s suicide attempt.

       142     The decision to ratify the practice of detaining similarly situated persons to

LUMAR was made by final policymakers at the Cook County Sheriff’s Office.

       143     The practice of Defendant Cook County Correctional Officers, including but not



                                                31
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 32 of 59 PageID #:1628



limited to WLODARSKI, CRAWFORD, LEON, and GARMON, is to arbitrarily detain and/or

arrest pretrial detainees where contraband is found which was unknown to belong to any specific

pretrial detainee.

        144     When contraband was found in an area of the bullpen and not on the person of any

particular detainee, Defendant Cook County Correctional Officers, including but not limited to

WLODARSKI, CRAWFORD, LEON, and GARMON, failed to consult either the arrest record or

the video surveillance before detaining and/or arresting the nearest person to the contraband.

        145     Defendant Cook County Correctional Lieutenant ANGELA T. LEWIS and Cook

County Correctional Lieutenant CHAUNTE LATHAM are decision makers with final policy

making authority; they ratified and approved WLODARSKI’s falsified Incident Report for the

arrest, demonstrating their power to act without review from superiors.

        146     NNEKA JONES TAPIA, as the Executive Director of the Cook County

Department of Corrections, is a decision maker with final policy making authority who ratified

and approved the express policy and widespread practice of arbitrarily detaining and/or arresting

pretrial detainees where contraband is found which was unknown to belong to any specific pretrial

detainee, including LUMAR.

        126     Defendant Cook County Correctional Lieutenant ANGELA T. LEWIS and Cook

County Correctional Lieutenant CHAUNTE LATHAM, by ratifying LUMAR’s unlawful arrest

and unlawful detention, created the moving force behind LUMAR’s suicide attempt. Defendant

Cook County Correctional Lieutenant ANGELA T. LEWIS and Cook County Correctional

Lieutenant CHAUNTE LATHAM allowed their lower-ranking Correctional Officers to infringe

Plaintiff LUMAR’s Fourth Amendment rights and thereby set in motion a chain of events directly

leading to LUMAR’s attempted suicide.



                                                32
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 33 of 59 PageID #:1629



          127    As a result of these constitutional deprivations, unlawful discrimination and

unlawful seizure and detainment, TYLER LUMAR attempted to commit suicide, suffering pain,

permanent injury, and emotional distress.

          128    The Defendants’ misconduct was undertaken with malice, willfulness, and

deliberate indifference to TYLER LUMAR’S rights.

          129    TYLER LUMAR’s injuries were proximately caused by THE COOK COUNTY

SHERIFF, including but not limited to the individually named Defendants who acted pursuant to

the Cook County Sheriff’s Office and its policies and practices in engaging in misconduct

described in this count.

          130    COOK COUNTY is therefore directly liable for TYLER LUMAR’s injuries and

his death.

          131    As a result of Defendants’ conduct, LISA ALCORN, Independent Administrator of

the ESTATE OF TYLER LUMAR, has incurred medical bills, long term residential care bills and

other expenses.

          WHEREFORE, Plaintiff LISA ALCORN, as Independent Administrator of the ESTATE

OF TYLER LUMAR, prays for judgment in his favor and against Defendants and that she be

awarded compensatory and punitive damages, reasonable attorney’s fees, and the costs of this

action.

                                           COUNT V
                         LUMAR v. Individual Chicago Police Officers
                 42 U.S.C. § 1983 – UNLAWFUL ARREST AND DETENTION
                              VIOLATION OF 4TH AMENDMENT
                  (Dismissed without prejudice per Court Order on July 27, 2018)

          132.    Plaintiff realleges and incorporates fact paragraphs 18 through 64 as Paragraph 132

of Count V.



                                                  33
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 34 of 59 PageID #:1630



       133.   At all times relevant, TYLER LUMAR was a pretrial detainee within the custody

of the Chicago Police Department.

       134.   At no time did TYLER LUMAR bring in or carry in any narcotics or other

contraband to Cook County Jail, either on his person or otherwise.

       135.   At all times while TYLER LUMAR remained at Cook County Jail, TYLER

LUMAR did not obtain and/or possess any contraband and/or narcotics on his person.

       136.   Sometime after 9:00 a.m. on August 19, 2016, TYLER LUMAR was placed into

Cook County Jail, Bullpen 23 with 25 other detainees. At 9:11 a.m., while TYLER LUMAR was

sitting in Bullpen 23, an unknown African American male, seated one detainee to the right of

LUMAR, removed contraband from his shoe and dropped it behind the bench where both he and

LUMAR were seated.

       137.   Cook County Sheriff Officers T. WLODARSKI, CRAWFORD, GARMON, and

LEON were conducting a custodial search searched the pretrial detainees who were inside group

lockup, Bullpen 23.

       138.   During his custodial search of all 26 arrestees, Cook County Sheriff Officer

THOMAS WLODARSKI recovered a package which contained 12 individually packaged small

white rocks from the floor behind the bench where LUMAR and several other inmates were seated.

       139.   Officer WLODARSKI then detained TYLER LUMAR.

       140.   Cook County Sheriff Officer T. WLODARSKI then removed LUMAR from

Bullpen 23 and restrained him outside bullpen 20.

       141.   Thereafter, both Cook County Sheriff CRAWFORD, GARMON, LEON, and T.

WLODARSKI restrained/arrested LUMAR while Chicago Police Officers, including but not

limited to Officer VINSON (#17066) handcuffed LUMAR.



                                               34
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 35 of 59 PageID #:1631



       142.   Defendants had no probable cause to arrest and/or restrain TYLER LUMAR for

possession of narcotics as the narcotics were identified on the floor, behind a bench, in a room

with 25 other detainees.    Defendants’ seizure/arrest was without probable cause and was

unnecessary and unreasonable and was therefore in violation of Plaintiff’s Fourth and Fourteenth

Amendment Rights.

       143.   At no time did Cook County Officer T. WLODARSKI, CRAWFORD, GARMON,

or LEON locate the contraband on TYLER LUMAR’s person.

       144.   TYLER LUMAR continuously advised the Cook County Defendants that the

contraband discovered by Cook County Officer T. WLODARSKI was not in his possession, was

not found on his person and was dropped by another detainee.

       145.   The Cook County Department of Corrections maintains video footage of the

bullpen lockup areas for pretrial detainees. Video footage of TYLER LUMAR shows that another

detainee sitting one detainee to the right of TYLER LUMAR dropped the contraband on the floor

immediately before Cook County Officer THOMAS WLODARSKI discovered the contraband on

the floor of the bullpen. Officer WLODARSKI never reviewed the video footage of Bullpen 23.

       146.   The Cook County Correctional Officers, including WLODARSKI, CRAWFORD,

GARMON, and LEON, knew that the Cook County Jail maintained live footage of the

bullpen/holding cells. Defendants never viewed the footage of Bullpen 23 at any time during or

after their arrest and restrain of LUMAR.

       147.   Officer WLODARSKI or some other Cook County official then contacted the

Chicago Police Department to return TYLER LUMAR to 11th District Lockup.

       148.   Chicago Police Officers, including but not limited to PETER VINSON (#17066)

and DIETRICE ELLENS-ALEXANDER (#7662) arrested LUMAR at COOK COUNTY. COOK



                                              35
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 36 of 59 PageID #:1632



COUNTY provided no paperwork to the Chicago Police Officers at the time they turned LUMAR

over.

        149.   The detaining/arresting Chicago Police Officers, including but not limited to

PETER VINSON (#17066) and DIETRICE ELLENS-ALEXANDER (#7662) did not witness

WLODARSKI pick up the package believed to be narcotics.

        150.   The detaining/arresting Chicago Police Officers, including but not limited to

PETER VINSON (#17066) and DIETRICE ELLENS-ALEXANDER (#7662) did not receive any

paperwork from the Cook County Sheriff Officers documenting that LUMAR had the alleged

narcotics on his person.

        151.   WLODARSKI told the detaining/arresting Chicago Police Officers, including but

not limited to PETER VINSON (#17066) and DIETRICE ELLENS-ALEXANDEAR (#7662) that

he found the narcotics on LUMAR’s person while he was conducting a custodial search of the

arrestees in Bullpen 23.

        152.   The Chicago Police Officers, including PETER VINSON (#17066) and DIETRICE

ELLENS-ALEXANDER (#7662) searched LUMAR before transporting him to Cook County Jail

at approximately 8:40 a.m. on August 19, 2016. The searching Chicago Police Officers did not

find any narcotics or contraband on LUMAR during this search. Additionally, PETER VINSON

(#17066) and DIETRICE ELLENS-ALEXANDER (#7662) searched the vehicle they transported

the arrestees in before loading the arrestees into the vehicle for transport to Cook County. No

narcotics or other contraband was discovered on an arrestee during this search/inspection of the

transporting vehicle.

        153.   Arresting Chicago Police Officers PETER VINSON (#17066) and DIETRICE

ELLENS-ALEXANDER (#7662) knew that Officer WLODARSKI’s claim that he found the



                                              36
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 37 of 59 PageID #:1633



narcotics/contraband on LUMAR was false as the Chicago Police Officers knew that LUMAR had

been in Chicago Police custody since approximately 3:00 a.m. on August 18, 2016 and that he had

been searched by various Chicago Police Officers on at least 8 separate occasions and was never

found to be in possession of any contraband/narcotics.

       154.    The Chicago Police Department Officers, including but not limited to PETER

VINSON (#17066) and DIETRICE ELLENS-ALEXANDER (#7662) knew that Cook County

maintained video surveillance of its bullpens as they routinely transported arrestees to and from

Cook County Jail. After WLODARSKI told the Chicago Police Officers, including but not limited

to PETER VINSON (#17066) and DIETRICE ELLENS-ALEXANDER (#7662) that he found

narcotics/contraband on LUMAR, neither PETER VINSON (#17066) nor DIETRICE ELLENS-

ALEXANDER (#7662), nor any other CPD viewed the surveillance footage, knowing that

LUMAR did not have such narcotics/contraband on his person.

       155.    As such, the Chicago Police Department, including but not limited to PETER

VINSON (#17066) and DIETRICE ELLENS-ALEXANDER (#7662), did not have probable

cause to detain and arrest LUMAR for possession of the narcotics/contraband.

       156.    Based upon the Chicago Police Department’s firsthand knowledge and prior actions

(noting that they had searched LUMAR 8 times before he was transferring to Cook County,

including minutes before he was brought into Cook County’s lockup), the Chicago Police

Department officers could not have been mistaken as to whether LUMAR had

narcotics/contraband in his possession.   As such, they lacked probable cause to arrest and detain

him on August 19, 2016 at Cook County Jail.

       157.    At approximately 9:30 a.m., Chicago Police Central Detention 5 Transport, Police

Officers PETER VINSON (#17066) and DIETRICE ELLENS-ALEXANDER (#7662)



                                                37
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 38 of 59 PageID #:1634



transported TYLER LUMAR immediately back to the 11th District Lockup. The distance from

Cook County Jail to the 11th District is approximately 2.5 miles; it took Chicago Police Officers

approximately 10 minutes via car to travel from Cook County Jail to the 11th District. LUMAR

arrived at the 11th District sometime between 10:15 and 10:45, along with the contraband found

by WLODARSKI at the Cook County Jail. Officer Vinson turned over the narcotics to the Station

Supervisor Officer John Gartner (#2523).

       158.    TYLER LUMAR continuously advised the Chicago Police Officers, including

PETER VINSON (#17066) and DIETRICE ELLENS-ALEXANDER (#7662) that the contraband

discovered by Cook County Officer T. WLODARSKI was not in his possession, was not found on

his person and was dropped by another detainee.

       159.    Officers PETER VINSON (#17066) and DIETRICE ELLENS-ALEXANDER

(#7662) acted with the intent to wrongfully arrest and detain TYLER LUMAR.

       160.    Cook County never filed charges against TYLER LUMAR for possession or any

other crime related to the contraband/narcotics.

       161.    The Chicago Police Department never filed charges against TYLER LUMAR for

possession or any other crime related to the contraband/narcotics.

       162.    As a proximate result of Defendants’ unconstitutional conduct, TYLER LUMAR

was unlawfully restrained, seized, and arrested and was also unlawfully detained by the Chicago

Police Department on August 19, 2016 at Cook County Jail. As a proximate result of his unlawful

arrest, seizure, and detainment, TYLER LUMAR was taken back to the 11th District lockup,

instead of proceeding to bond court where he would have been allowed to bond himself out for

$50.00. As a result of this separate illegal arrest and detainment, LUMAR attempted to commit

suicide, which proximately resulted in serious permanent mental and physical injuries.



                                                   38
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 39 of 59 PageID #:1635



          163.   LUMAR was deprived of the rights, privileges, and immunities secured to him by

the Fourth and Fourteenth Amendments to the United States Constitution. As a proximate result

of his unlawful arrest and detention, he became emotionally and medically unstable, and attempted

to commit suicide. He suffered pain, permanent injury, and emotional distress. Therefore,

Defendants are liable to Plaintiff TYLER LUMAR pursuant to 42 U.S.C. §1983.

          164.   The Defendants’ misconduct was undertaken with malice, willfulness, and

deliberate indifference to TYLER LUMAR’S rights.

          165.   Defendants’ conduct proximately caused the injuries suffered by TYLER LUMAR

and his death.

          166.   As a result of Defendants’ conduct, LISA ALCORN, Independent Administrator of

the ESTATE OF TYLER LUMAR, has incurred medical bills, long term residential care bills and

other expenses.

          WHEREFORE, Plaintiff LISA ALCORN, as Independent Administrator of the ESTATE

OF TYLER LUMAR, prays for judgment in his favor and against Defendants and that she be

awarded compensatory and punitive damages, reasonable attorney’s fees, and the costs of this

action.

                                            COUNT VI
                                 LUMAR V. CITY OF CHICAGO
                 42 U.S.C. § 1983 – MUNICIPAL LIABILITY/MONELL CLAIM
                     4TH AMENDMENT CONSTITUTIONAL VIOLATION
                   (Dismissed without prejudice per Court Order on July 27, 2018)

          167.   Plaintiff realleges and incorporates fact paragraphs 18 through 64 as Paragraph 167

of Count VI.

          168.   Plaintiff realleges and incorporates paragraphs 133 through 164 as Paragraph 168

of Count VI.



                                                 39
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 40 of 59 PageID #:1636



       169.    This count is brought pursuant to Monell v. Department of Social Services, 436 U.S.

658 (1978).

       170.    At all times relevant, TYLER LUMAR was a pretrial detainee in the custody of the

Chicago Police Department.

       171.    While CPD Officers including, but not limited to, Defendants Officer VINSON and

Officer ALEXANDER kept watch, Defendant Cook County Correctional Officers including, but

not limited to WLODARSKI, CRAWFORD, LEON, and GARMON detained/arrested Plaintiff

LUMAR for contraband found on the floor of Bullpen 23, not being found on any specific detainee.

       172.    At all times relevant, CPD Officers Defendants Officer VINSON and Officer

ALEXANDER knew that LUMAR did not have the narcotics/contraband in his possession. As

such, they knew there was no probable cause for his detainment/arrest at Cook County Jail.

       173.    As duly appointed representatives of the Chicago Police Department, Defendants

Officer VINSON and Officer ALEXANDER acted in accordance with an express policy to

unlawfully arrest detainees received at Cook County without having facts and circumstances to

establish the necessary probable cause for arrest.

       174.    The CITY OF CHICAGO, through the Chicago Police Department, had an express

policy to accept and arrest detainees at Cook County Jail, even when the facts and circumstances

of the arrest failed to establish the necessary probable cause for arrest.

       175.    Defendants Officer VINSON and Officer ALEXANDER did not hesitate to arrest

LUMAR when LUMAR was a restrained/arrested pretrial detainee housed inside Cook County’s

bullpen for contraband discovered by Cook County which was unknown to belong to any specific

pretrial detainee, depriving Plaintiff LUMAR of the right to be free from unlawful arrest.

       176.    By following an express policy to refrain from checking into facts and



                                                  40
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 41 of 59 PageID #:1637



circumstances, i.e. from requiring adequate probable cause, thereby depriving Plaintiff LUMAR

of the right to be free from unlawful arrest, Defendant CPD Officers including, but not limited to,

Officer VINSON and Officer ALEXANDER infringed upon Plaintiff LUMAR’s Fourth

Amendment right to be free from unlawful seizures.

       177.    Defendants City of Chicago Police Department’s records show a widespread

practice arresting detainees without probable cause that are seized while being detained at Cook

County Jail, and turned over to CPD by Cook County.

       178.    Such failure to properly vet detainees before taking them into custody is a facial

violation of arrestees’ Fourth Amendment rights to be free from unlawful arrest and detention.

       179.    Holding arrestees against their will without probable cause while being detained at

Cook County Jail is the moving force behind the suicide attempts of many prisoners in CPD

custody.

       180.    As Commanding Officer of the Central Detention Unit, CPD Lieutenant KEVIN

HANNIGAN (Star #218) acted as a decision maker with final policymaking authority when he

ratified the Chicago Police Department’s express policy and widespread practice; specifically,

here, Defendant Officers ALEXANDER and VINSON’s decision to transport LUMAR back to

the 11th District lockup, knowing such arrest lacked the necessary probable cause.

       181.    When CPD Central Detention Unit’s final policymaker HANNIGAN approved

LUMAR’s transport, as part of this express policy and widespread practice, it served as the moving

force behind LUMAR’s attempt on his own life while detained in 11th District lockup.

       182.    By acting under orders from a final policymaker, CPD Defendant Officers

ALEXANDER and VINSON transported arrestee LUMAR in direct conflict with his Fourth

Amendment rights to be free from unlawful arrest and detention; such constitutional violation



                                                41
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 42 of 59 PageID #:1638



under the imprimatur of a municipal actor with ultimate decision-making authority was the moving

force in Plaintiff LUMAR’s subsequent suicide attempt by hanging.

          183.   This express policy and widespread practice, which resulted in Defendant CPD

Officers including, but not limited to, Officer VINSON and Officer ALEXANDER violating

LUMAR’s Fourth Amendment right to be free from unlawful seizures, was the moving force

behind Plaintiff LUMAR’s attempt to take his own life. If Defendant CPD Officers including, but

not limited to, Officer VINSON and Officer ALEXANDER had not unlawfully detained and

arrested LUMAR, Plaintiff LUMAR would have been able to bond out at bail court on August 19,

2016.

          184.   By acting in accordance with a widespread policy to infringe upon the Fourth

Amendment rights of similarly situated detainees to Plaintiff LUMAR, Defendants City of

Chicago Police Department caused the municipal government to violate citizens’ fundamental

rights.

          WHEREFORE, Plaintiff LISA ALCORN, as Independent Administrator of the ESTATE

OF TYLER LUMAR, prays for judgment in his favor and against Defendants and that she be

awarded compensatory and punitive damages, reasonable attorney’s fees, and the costs of this

action.

                                  COUNT VII
                 LUMAR V. Jonathan Errum, in his Individual Capacity
  42 U.S.C. § 1983 – OBJECTIVELY UNREASONABLE TO LUMAR’S BASIC NEEDS
   (DENIAL OF PROPER MEDICAL CARE and CONDITIONS OF CONFINEMENT)
                         VIOLATION OF 4TH AMENDMENT

          185.   Plaintiff realleges and incorporates fact paragraphs 18 through 64 as Paragraph 185

of Count VII.

          186.   As outlined in Count I and Count II of the instant complaint (in that the Defendants



                                                  42
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 43 of 59 PageID #:1639



knew that the Lee County traffic warrant was for a bondable Class A misdemeanor offense for

driving on a suspended license and not a Class Z), TYLER LUMAR was wrongfully detained by

Defendants. The wrongful detainment caused TYLER LUMAR to suffer severe emotional and

physical distress as LUMAR was transferred for emergency medical treatment at Mount Sinai for

an asthma attack after he was advised by Defendants that he could not bail himself out.

       187.   LUMAR suffered the asthma attack after he became extremely agitated and anxious

that he was being withheld and detained unlawfully by the Chicago Police Department. He advised

the Chicago Police Officers of his agitation and anxiety and advised them that he needed medical

treatment.

       188.   On August 18, 2016, at approximately 11:30 p.m., after insisting he needed medical

attention, certain Chicago Police Officers, including but not limited to WALTER DELGADO (Star

#4033) transported Lumar to Mount Sinai for emergent medical care. LUMAR was treated and

discharged from Mount Sinai and transported back to the 11th District sometime around 7:00 a.m.

       189.   The Chicago Police Officers knew that TYLER LUMAR believed himself to be

wrongfully detained as TYLER LUMAR had advised Defendants multiple times while in

Defendants’ custody that he had timely made his installment payment of court costs and that any

traffic warrant issued by Lee County was invalid.

       190.   Defendants also knew, from speaking with Casey Tencate, TYLER LUMAR’s

fiancé that she and TYLER LUMAR believed that TYLER LUMAR was being wrongfully

detained as Casey Tencate also advised Defendants that TYLER LUMAR had timely made his

installment payment of court costs and that any Lee County traffic warrant was invalid.

       191.   Casey Tencate advised Defendants that she had proof of all of TYLER LUMAR’s

payments as she possessed receipts from each monthly installment payment; she offered to provide



                                               43
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 44 of 59 PageID #:1640



the receipts to Defendants; however, Defendants refused to accept the documents.

       192.    Additionally, the City of Chicago Police Officer Defendants knew that TYLER

LUMAR did not possess the controlled substance which was alleged to have been found on his

person while he was in the bullpen at Cook County Department of Corrections, located at 26th &

California because they had searched him on 8 separate occasions, prior to transferring him to

Cook County.

       193.    After his initial arrest on August 18, 2016, TYLER LUMAR was at all times within

the custody of the Chicago Police Department, even while he was treated at Mount Sinai Hospital

on August 18, 2016.

       194.    Defendants were the sole persons responsible for searching TYLER LUMAR and

for transporting TYLER LUMAR to the hospital and to the Cook County Department of

Corrections.

       195.    TYLER LUMAR was first searched by Chicago Police Officers DANIEL

WARREN (#17444) and CARLOS VEGA (#17477) on August 18, 2016, at the time of their initial

arrest, at approximately 3:50 p.m. on Madison Street.      Chicago Police Officers DANIEL

WARREN (#17444) and CARLOS VEGA (#17477) found no contraband or narcotics on TYLER

LUMAR’s person.

       196.    TYLER LUMAR was searched a second time by Defendants, including Officer

ESTEBAN (#17617), when he first arrived to the 11th District station. Officer ESTEBAN

(#17617) found that TYLER LUMAR was not in possession of any contraband or narcotics.

       197.    TYLER LUMAR was searched a 3rd time by booking officer KIMONI PEALS after

arriving at the 11th District station on August 18, 2016. At the time TYLER LUMAR was

searched, the booking Chicago Police Officers found that he had $130.00 on his person and a



                                              44
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 45 of 59 PageID #:1641



necklace. TYLER LUMAR was wearing a long sleeve pocket less shirt and a pair of pocket less

gym shorts.   Officer KIMONI PEALS and the other Chicago Police booking Officers who

searched TYLER LUMAR found that he was not in possession of any contraband or narcotics.

       198.   TYLER LUMAR was searched a 4th time by Officer JUSTIN CONNER (#18863),

at the time he took TYLER LUMAR’s mugshot. Officer JUSTIN CONNER found that TYLER

LUMAR was not in possession of any contraband or narcotics.

       199.   TYLER LUMAR was then placed in lockup until he was transferred to Mount Sinai

Hospital at about 11:30 p.m. on August 18, 2016 for complaints related to an emergent asthma

attack. The Chicago Police Officers transporting TYLER LUMAR to the hospital searched

TYLER LUMAR a 5th time prior to the transfer. The transporting officers did not find any

contraband and/or narcotics on TYLER LUMAR.

       200.   Officer WALTER DELGADO and other Chicago Police Officers transported

TYLER LUMAR back to the 11th District station from Mount Sinai at approximately 6:30 a.m. on

August 19, 2016. Officer WALTER DELGADO searched TYLER LUMAR for the 6th time prior

to transporting him back to the 11th District. Officer DELGADO did not find any narcotics or

contraband on TYLER LUMAR.

       201.   LUMAR was received by Officer John P. Granat at the 11th District station at

approximately 7:00 a.m. on August 19, 2016.       TYLER LUMAR was searched by Officer

GRANAT for a 7th time. He was not found to have any contraband or narcotics on his person.

       202.   At approximately 8:40 a.m. on August 19, 2016, Officer DIETRICE ELLENS-

ALEXANDER (#7662), as part of Central Detention Prison Transport, transported TYLER

LUMAR to the Cook County Department of Corrections, located at 26th and California. Prior to

transporting TYLER LUMAR to Cook County, Officer ALEXANDER (#7662) searched LUMAR



                                             45
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 46 of 59 PageID #:1642



for the 8th time. Officer ALEXANDER did not find any narcotics or contraband on TYLER

LUMAR’s person.

       203.   As such, TYLER LUMAR had been searched by Defendants at least 8 times prior

to the time he was transferred to the custody of the Cook County Department of Corrections. Upon

each search TYLER LUMAR never had any contraband and/or narcotics on his person.

       204.   Cook County Department of Corrections maintains video footage of the bullpen

lockup areas for pretrial detainees. Video footage of TYLER LUMAR shows that another detainee

sitting next to TYLER LUMAR dropped the contraband on the floor; Cook County Officer T.

WLODARSKI then discovered the contraband on the floor of the bullpen.

       205.   At no time did Cook County Officer T. WLODARSKI discover the contraband on

TYLER LUMAR’s person. Cook County Officers falsified reports of the incident, claiming that

they saw LUMAR drop the narcotics and further stating on his report that the incident was not

captured on video.

       206.   Defendants knew that Cook County maintained live footage of the bullpen/holding

cells at the time they received TYLER LUMAR back from the Cook County officers. Defendants

never reviewed the footage prior to accepting TYLER LUMAR back into their custody.

       207.   TYLER LUMAR continuously advised Defendants that the contraband discovered

by Cook County Officers was not in his possession, was not found on his person and was dropped

by another detainee. LUMAR continuously advised Defendants that he had been framed for a

crime of which he had not committed.

       208.   TYLER LUMAR never received a bond hearing for the arrest and Class Z charges

brought by Defendants.

       209.   At approximately 9:30 a.m., TYLER LUMAR was instead directly transported



                                              46
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 47 of 59 PageID #:1643



back to the 11th District on August 19, 2016 by Chicago Police Officers, including but not limited

to VINSON. The distance from Cook County Jail to the 11th District is approximately 2.5 miles;

it took Chicago Police Officers approximately 10 minutes via car to travel from Cook County Jail

to the 11th District. Upon arrival, LUMAR was placed in Cellblock #E2 by Defendant Chicago

Police Detention Aide JONATHAN ERRUM sometime between 10:15 a.m. and 10:45 a.m.

       210.    At some time prior to TYLER LUMAR’s initial detention on August 18, 2016 and

prior to his second detention on August 19, 2018, Defendants performed a detailed inquiry into

TYLER LUMAR’s criminal history which would have included running his name through the

Chicago Police Department’s database/records, locating all prior CPD reports pertaining to

TYLER LUMAR. As part of this search, Defendants located a Chicago Police Department report

from December 26, 2014, in which the CPD responded to a prior suicide attempt by TYLER

LUMAR. As such, Defendants knew that TYLER LUMAR was a suicide risk.

       211.    While ERRUM was transferring LUMAR to cell #E2, LUMAR was visibly upset,

anxious and appeared hopeless about his situation (as LUMAR reasonably believed there was no

lawful warrant for his arrest and believed that he was now being wrongfully accused of having

illegal contraband/narcotics on his person.)     LUMAR advised ERRUM that he was being

wrongfully detained, that he had been framed for having the drugs, and further advised ERRUM

that he was suicidal and hopeless.

       212.    ERRUM placed LUMAR in cellblock #E2 alone, knowing that he was hopeless

and suicidal and knowing that LUMAR believed that he was innocent and was being wrongful

detained after being framed for possession of narcotics.

       213.    More than 10 minutes after ERRUM placed LUMAR in cellblock #E2, Inmate

ERIC SPANN, who was being held in cell #E1 next to LUMAR heard LUMAR praying to God



                                                47
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 48 of 59 PageID #:1644



and asking for forgiveness.

       214.    Several minutes thereafter, SPANN heard loud banging noises on LUMAR’s cell,

which were audible to the Chicago Police Officers and civilians working inside the 11th District.

No CPD officer or civilian came to LUMAR’S cell #E2 to investigate the banging noises.

       215.    More than 5 minutes after hearing the banging, SPANN yelled for a guard because

he needed some tissue.

       216.    CHARLES BARRY then came down the cellblock to deliver the tissue to SPANN.

While delivering the tissue to inmate SPANN, BARRY noticed LUMAR hanging from his cell.

       217.    BARRY cut LUMAR down from the cell and called for assisted. Officer MENONI

performed CPR on LUMAR.

       218.    CPD reports state that TYLER LUMAR was found hanging from his cell by

Chicago Police Detention Aide CHARLES BARRY (#49970) at 11:15 a.m.

       219.    The Chicago Police Department then moved SPANN from Cellblock E to another

area so that he could no longer witness the event.

       220.    Someone from the Chicago Police Department contacted the Chicago Fire

Department/EMS at approximately 11:17 a.m.           The paramedics arrived on the scene at

approximately11:30.

       221.    Defendants did not charge TYLER LUMAR with any offense related to the

contraband discovered by Cook County Officer T. WLODARSKI.

       222.    Officer DANY MASTER HELWINK (#261) was responsible for watch command

of the inmates on August 18, 2016 and August 19, 2016.

       223.    Officer FREDERICK ULLEWEIT (#582) was responsible for watch command of

the inmates on August 18, 2016 and August 19, 2016.



                                                48
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 49 of 59 PageID #:1645



       224.    Chicago Police Detention Aides CHARLES BARRY (#49970) AND JONATHAN

ERRUM (#117727), working under Officer DANY MASTER HELWINK (#261) and/or

FREDERICK ULLEWEIT (#582) were responsible for monitoring and supervising the inmates,

including TYLER LUMAR.

       225.    Defendants, knowingly and wrongfully detaining TYLER LUMAR from the outset

of his arrest, knowing he could bond himself out but instead holding him without probable cause

to arrest him for a Class Z nonbondable offense; and, knowingly and wrongfully arresting TYLER

LUMAR for possession of narcotics on August 19, 2016, without probable cause to do so, as

Defendants knew that TYLER LUMAR did not have the contraband/narcotics in his possession

which were discovered by Cook County Officer T. WLODARSKI (because Defendants had

searched TYLER LUMAR at least 8 times), knew that TYLER LUMAR would become

emotionally unstable and a suicide risk as a result of his unlawful incarceration, and knowing that

TYLER had exhibited extreme stress because he represented, truthfully, that he had paid the

outstanding sums owed to Lee County, yet was told he could not be bonded out even though the

CPD officers knew that the this was a bondable arrest and that Tyler had the financial means to

bond himself out. Further, Defendants knew that LUMAR became hopeless and suicidal after he

was then wrongfully arrested for possession of narcotics, as he was being framed for a crime of

which he had not committed.

       226.    Defendants knew TYLER LUMAR had a propensity to suffer severe emotional

distress from continued unlawful detention, based upon his prior emotional and physical reactions,

including the emergent asthma attack for which required medical attention on August 18, 2016.

Defendants knew LUMAR was a suicide risk based upon the statements made to ERRUM and

inmate SPANN. Defendants heard loud audible banging noises at LUMAR’s cell, yet failed to



                                                49
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 50 of 59 PageID #:1646



respond, even though they knew LUMAR was a danger to himself and that the banging was the

sound of LUMAR inflicting injury upon himself.

       227.    Defendants acted objectively unreasonably by failing to exercise reasonable safety

for LUMAR’s health, medical needs, and safety (making the conditions of confinement

unreasonable) by failing to take the appropriate steps to protect him, including failing to monitor

and supervise him, by failing to remove all harmful materials from his person, including but not

limited to his shirt and shoes, by failing to respond to the loud banging noises coming from

LUMAR’s cell, and by failing to adequately provide LUMAR with conditions of confinement that

did not pose a serious risk of harm, knowing that LUMAR posed a substantial risk of self-

harm/suicide to himself.

       228.    Defendants knew that inmates who are wrongfully detained and inmates who are

framed for crimes of which they did not commit, such as TYLER LUMAR, pose a substantial risk

of suicide and that the risk of suicide increases as the length of wrongful detention progresses.

Defendants further knew, based upon the statements made by LUMAR to Chicago of Chicago

lockup personnel ERRUM, that LUMAR was hopeless and suicidal, at the time ERRUM placed

LUMAR in cell #E2.

       229.    Knowing this risk of suicide, Defendants acted objectively unreasonable by

consciously disregarding this known suicide risk by failing to closely observe LUMAR after he

expressed suicidal/hopeless thoughts to ERRUM, by failing to promptly investigate the banging

noises they heard coming from LUMAR’s cell, and by failing to perform the required 15-minute

inmate checks on LUMAR.

       230.    Chicago Police Department Special Orders and policy require that all inmates are

visually checked on every 15 minutes as Defendants know that suicide attempts are common and



                                                50
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 51 of 59 PageID #:1647



that inmates pose a substantial risk of self-harm/suicide to themselves.

       231.    Chicago Police Detention Aide CHARLES BARRY (#49970), working under

Officer DANY MASTER HELWINK (#261) and/or FREDERICK ULLEWEIT (#582) knowingly

and falsely completed a watch log for August 19, 2016 which purports to show that BARRY

performed the required 15-minute visual checks on all inmates, including TYLER LUMAR.

LUMAR left Cook County Jail at 9:30 a.m. and arrived at the 11th District sometime between

10:15 – 10:45 a.m. Chicago Police Department reports are conflicting as some CPD reports state

that LUMAR was rejected by Cook County at 11:04 a.m. (and therefore would still be at Cook

County at 11:04) and on other reports, CPD states that LUMAR was placed into cell #E2 at 11:04.

Chicago Police Officers purposefully falsified the reports to reflect that LUMAR was placed in

the cell at 11:04 because the EMS call to the paramedics was uncontestably made at 11:17.

Therefore, if LUMAR was noted to be inside the cell at 11:04 and found at 11:15, then BARRY’s

report would indicate that he performed the required 15-minute check. Inmate SPANN, however,

saw ERRUM place LUMAR in the lockup more than 20 minutes before BARRY came down

cellblock E to deliver SPANN a requested tissue. At the time BARRY discovered LUMAR he

was not performing a required “15-minute inmate check” but rather inadvertently discovered

LUMAR while handing SPANN a tissue.

       232.    BARRY falsified the watch log for August 19, 2016 which he completed at the end

of his watch/shift, after LUMAR had been discovered and transferred to Mount Sinai, by initialing

next to each 15-minute interval for the hours of his watch/shift that he had visually checked on

each inmate when in fact he did not actually perform such required visual inmate checks. As such,

Defendants not only consciously disregarded the risk of suicide to TYLER LUMAR, but

knowingly created false records in an attempt to conceal their actions/disregard.



                                                51
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 52 of 59 PageID #:1648



          233.   The conduct of the Defendants violated the 4th Amendment to the U.S. Constitution

in that it was objectively unreasonable and deliberately indifferent to TYLER LUMAR’S medical

health and safety (making the conditions of confinement unreasonable) needs; specifically,

Defendants wrongful detention in violation of the 4th Amendment on both August 18, 2016 and on

August 19, 2016 (after returning from Cook County) predicated on knowingly false information

created a substantial risk of self-harm/suicide to TYLER LUMAR.

          234.   Defendants’ misconduct was undertaken with malice, willfulness, and deliberate

indifference to TYLER LUMAR’s rights.

          235.   As a proximate result of Defendants objectively unreasonable actions and/or

deliberate indifference, Plaintiff TYLER LUMAR sustained pain, emotional distress, and

permanent injuries by hanging himself in his jail cell.

          236.   As a result of Defendants’ conduct, LISA ALCORN, Independent Administrator of

the ESTATE OF TYLER LUMAR, has incurred medical bills, long term residential care bills and

other expenses.

          WHEREFORE, Plaintiff LISA ALCORN, as Independent Administrator of the ESTATE

OF TYLER LUMAR, prays for judgment in his favor and against Defendants and that she be

awarded compensatory and punitive damages, reasonable attorney’s fees, and the costs of this

action.

                                           COUNT VIII
                                 LUMAR V. CITY OF CHICAGO
                 42 U.S.C. § 1983 – MUNICIPAL LIABILITY/MONELL CLAIM
                     4TH AMENDMENT CONSTITUTIONAL VIOLATION
                   (Dismissed without prejudice per Court Order on July 27, 2018)

          237. Plaintiff realleges and incorporates fact paragraphs 18 through 64 as Paragraph 237

of Count VIII.



                                                52
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 53 of 59 PageID #:1649



        238. Plaintiff realleges and incorporates the paragraphs 106 through 234 of Count VII

as Paragraph 238 of Count VIII.

       239.    This count is brought pursuant to Monell v. Department of Social Services, 436 U.S.

658 (1978).

       240.    Chicago Police Department Special Orders require that lockup personnel complete

a visual check of each arrestee every 15 minutes and that the personnel create an Inspection Log

which records the time of each inspection, a concise statement of conditions found, notable

occurrences, actions taken, and the initials and employee identification number.

       241.    Around and before the suicide attempt of TYLER LUMAR, the Chicago Police

Officers employed at all 25 Districts, including but not limited to the 11th District, who were

responsible for performing 15-minute visual checks on inmates, would fail to actually conduct

such checks but falsely report that such checks were being performed. Specifically, the Detention

Aides assigned to conduct the inmate checks would falsify watch logs by initialing that he/she

performed such visual check even though he/she physically failed to do so.

       242.    In August of 2016, and for a period of time prior, Defendant CITY OF CHICAGO

had an express policy at all 25 Chicago Police District stations, including but not limited to the

11th District, under which the Chicago Police Detention Aides would falsify watch logs and other

records by falsely claiming to perform 15-minute visual checks on inmates, which were necessary

to protect inmates’ health, medical needs, and safety; a constitutional right guaranteed to pretrial

detainees under the 4th Amendment. LUMAR was subjected to this express policy on August 19,

2016, when Defendant CHARLES BARRY falsified the Watch Log for August 19, 2016, by

initialing and documenting that he performed the required visual checks on the inmates housed in

Cellblock E, including LUMAR, even though he had not actually done so.



                                                53
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 54 of 59 PageID #:1650



       243.    In August of 2016, and for a period of time prior, Defendants had notice of a

widespread practice by employees at Chicago Police district stations, specifically the 11th District

station under which Chicago Police Detention Aides would falsify watch logs and other records

by falsely claiming to perform the required 15-minute visual checks on inmates, necessary to

protect inmates’ health, medical needs, and safety; a constitutional right guaranteed to pretrial

detainees under the 4th Amendment.

       244.    Specifically, there existed, around and before the time of TYLER LUMAR’S

attempted suicide, a widespread practice within the Chicago Police Department under which

employees, including Chicago Police Detention Aides and Watch Commanders, commonly

created an Inspection Log which falsely stated that the employee was performing the required

visual inmate checks every 15 minutes. Instead, the employees engaged in a widespread practice

of completing the Inspection Logs only for purposes of satisfying the requirements of the Special

Order; however, the employees failed to actually perform the visual checks. The employees then

engaged in the practice of providing these Inspection Logs to their supervisors, who also knew

them to be false.

       245.    This widespread practice was and is allowed to flourish because the City of

Chicago, through its agents, including the Chicago Police Department, directly encouraged or

approved and was thereby the moving force behind the very type of misconduct at issue by failing

to adequately train, supervise, and control police officers and personnel and by failing to

adequately punish and discipline prior instances of similar misconduct, thus directly encouraging

future abuses such as those that caused TYLER LUMAR’s injuries.

       246.    The above widespread practice, so well-settled as to constitute the de facto policy

of the City of Chicago and the Chicago Police Department, were able to exist and thrive because



                                                54
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 55 of 59 PageID #:1651



governmental policymakers with authority over the same exhibited deliberate indifference to the

problem, thereby effectively ratifying it. The Watch Commanders of all 25 Districts, including

but not limited to FREDERICK ULEWEIT (#582) were decision makers with final policy making

authority. They signed off and ratified all Watch Logs completed by the Detention Aides and other

CPD employees, knowing that such employees were falsifying the records in that the employee

was not actually conducting the visual inspection. The District Commanders of all 25 Districts,

including by not limited to the District Commander for the 11th District, Defendant JAMES JONES

and KEVIN JOHNSON were decision makers with final policy making authority. They ratified

the Chicago Police detention aides and Watch Commanders practice of falsifying the Watch Log

reports.

       247.   Defendants violated TYLER LUMAR’s rights by establishing and maintaining

both the express policy and the wide spread practices, which were the moving force for the

foregoing constitutional violations he suffered. Specifically, Chicago Police Detention Aide

CHARLES BARRY (#49970) falsely created an Inspection Report purporting to claim that he

conducted 15-minute visual checks of TYLER LUMAR. CHARLES BARRY (#49970) failed to

monitor and supervise TYLER LUMAR every 15 minutes, even though he and the other

Defendants knew he posed a substantial risk of suicide to himself. CHARLES BARRY’s

participation in the City of Chicago’s widespread practice caused CHARLES BARRY to leave

TYLER LUMAR unattended so that he was able to inflict self-harm/suicide upon himself. This

resulted in a violation of LUMAR’s 4th Amendment right to not be denied proper medical care and

reasonable conditions of confinement. The 11th District Commander Defendant JAMES JONES

and KEVIN JOHNSON and the Watch Commander FREDERICK ULEWEIT (#582) directly

participated in this constitutional deprivation as the Watch Commander signed off on CHARLES



                                               55
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 56 of 59 PageID #:1652



BARRY’s Watch Log, knowing it be false, and the District Commander’s JAMES JONES’ actions

in ratifying it.

          248.     As a result of Defendant’s unconstitutional conduct, in establishing and

maintaining an express policy and a widespread practice, ratified by specific persons with

policymaking authority, LUMAR was deprived of the rights, privileges, and immunities secured

to him by the Fourth Amendment, in that he was subjected to objectively unreasonable conditions

of confinement and deprived of proper medical care and safety.

          249.     As a proximate result of Defendant’s objectively unreasonable and deliberate

indifference, Plaintiff TYLER LUMAR sustained pain, emotional distress, and permanent injuries

by hanging himself in his jail cell.

          250.     TYLER LUMAR’s injuries were caused by employees/agents of the Chicago

Police Department and the CITY OF CHICAGO, including but not limited to the individually

named Defendants who acted pursuant to the Chicago Police Department and/or the CITY OF

CHICAGO and their policies and practices in engaging in misconduct described in this count.

          251.     The Chicago Police Department and the City of Chicago are therefore directly

liable for TYLER LUMAR’s injuries.

          252.     As a result of Defendants’ conduct, LISA ALCORN, Independent Administrator of

the ESTATE OF TYLER LUMAR, has incurred medical bills, long term residential care bills and

other expenses.

          WHEREFORE, Plaintiff LISA ALCORN, as Independent Administrator of the ESTATE

OF TYLER LUMAR, prays for judgment in his favor and against Defendants and that she be

awarded compensatory and punitive damages, reasonable attorney’s fees, and the costs of this

action.



                                                 56
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 57 of 59 PageID #:1653



                                    COUNT IX
                            LUMAR V. CITY OF CHICAGO
                      STATE LAW CLAIM FOR WRONGFUL DEATH

       253.    Plaintiff realleges and incorporates fact paragraphs 18 through 118 and 186 - 236

as Paragraph 253 of Count IX.

       254.    The CITY OF CHICAGO and the Chicago Police Department Defendants

intentionally and unjustifiably interfered with TYLER LUMAR’s 4th Amendment right to be free

from unlawful detention.

       255.    Additionally, the CITY OF CHICAGO, through its employee Defendant Jonathan

ERRUM, knew from his own observations that TYLER LUMAR was in need of immediate

medical care as he knew TYLER LUMAR was suicidal. Nevertheless, he acted willfully and

wantonly by failing to take reasonable action to summon medical care, by failing to put TYLER

LUMAR on suicide watch and instead placing him in a cell alone unattended with certain items

ERRUM knew TYLER LUMAR would use to attempt to hang himself.

       256.    Tyler Lumar was and is survived by his daughter SAVANNAH LUMAR, who

constitutes his heirs under Illinois law.

       257.    Decedent Tyler Lumar was officially pronounced dead on April 18, 2018.

       258.    The wrongful death of Tyler Lumar was proximately caused by the neglect, default,

and/or willful and wanton conduct of the Chicago Police Department and the individual Chicago

Police Officer Defendants, as described above, in violation of 740 ILCS §180/1.

       259.    Under Illinois law, the CITY OF CHICAGO is liable for all actions of the Chicago

Police Officer Defendants while they were acting within the scope of their employment (color of

law), under respondeat superior.

       260.    The Defendant CITY OF CHICAGO is therefore liable for the wrongful death of



                                              57
 Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 58 of 59 PageID #:1654



TYLER LUMAR under the doctrine of vicarious liability.

          261.    As next of kin, the heir of TYLER LUMAR has lost and will continue to lose,

pecuniary support, consortium, society, companionship, love and affection. Additionally, she

suffered, and will continue to suffer grief, sorry, and mental suffering as a proximate result of her

father’s death.

          WHEREFORE, Plaintiff LISA ALCORN, as Independent Administrator of the ESTATE

OF TYLER LUMAR, prays for judgment in his favor and against Defendants and that she be

awarded compensatory and punitive damages, reasonable attorney’s fees, and the costs of this

action.

                                      COUNT X
                           LUMAR V. COOK COUNTY SHERIFF
                        STATE LAW CLAIM FOR WRONGFUL DEATH

          262.    Plaintiff realleges and incorporates fact paragraphs 18 through 64 and paragraph

120 through 146 as Paragraph 262 of Count IX.

          263.    The Cook County Sheriff Officers intentionally and unjustifiably interfered with

TYLER LUMAR’s 4th Amendment right to be free from unlawful arrest and detention.

          264.    Tyler Lumar was and is survived by his daughter SAVANNAH LUMAR, who

constitutes his heirs under Illinois law.

          265.    Decedent Tyler Lumar was officially pronounced dead on April 18, 2018.

          266.    The wrongful death of Tyler Lumar was proximately caused by the neglect, default,

and/or willful and wanton conduct of the County Cook Sherriff’s Office and the individual Cook

County Sheriff Officer Defendants, as described above, in violation of 740 ILCS §180/1.

          267.    Under Illinois law, the COOK COUNTY SHERIFF is liable for all actions of the

Cook County Sheriff’s office, including the Cook County Sheriff Officer Defendants while they



                                                 58
  Case: 1:17-cv-05859 Document #: 170 Filed: 12/28/18 Page 59 of 59 PageID #:1655



were acting within the scope of their employment (color of law), under respondeat superior.

          268.    The Defendant COOK COUNTY SHERIFF is therefore liable for the wrongful

death of TYLER LUMAR under the doctrine of vicarious liability.

          269.    As next of kin, the heir of TYLER LUMAR has lost and will continue to lose,

pecuniary support, consortium, society, companionship, love and affection. Additionally, she

suffered and will continue to suffer grief, sorry, and mental suffering as a proximate result of her

father’s death.

          WHEREFORE, Plaintiff LISA ALCORN, as Independent Administrator of the ESTATE

OF TYLER LUMAR, prays for judgment in his favor and against Defendants and that she be

awarded compensatory and punitive damages, reasonable attorney’s fees, and the costs of this

action.

                                        JURY DEMAND

          Plaintiff LISA ALCORN, as Independent Administrator of the ESTATE OF TYLER

LUMAR, hereby demands a trial by jury pursuant to Federal Rule of Civil Procedure 38(b) on all

triable issues.




                                                             s/Eileen M. O’Connor
                                                              Eileen M. O’Connor


Eileen M. O’Connor, #6290372
O’CONNOR LAW GROUP LLC
Attorney for Plaintiff
140 S. Dearborn, Suite 320
Chicago, IL 60603
Phone: (312) 236-1814
Facsimile: (312) 580-5479
Email eoc@oconnorlawgrp.com

                                                59
